EXHIBIT 10.1

NOTE PURCHASE AGREEMENT

dated as of

February 27, 2006

among

NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION,

as Seller

KITTY HAWK FUNDING CORPORATION,

as the Conduit Investor

BANK OF AMERICA, N.A.,

as Agent for the Investors, Administrator and as an Alternate Investor

THE OTHER ALTERNATE INVESTORS

FROM TIME TO TIME PARTIES HERETO

and

NAVISTAR FINANCIAL CORPORATION,

as Servicer

NAVISTAR FINANCIAL 2006-BOA OWNER TRUST

Series 2006-BOA Floating Rate Class A, Class B and Class C Notes



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page ARTICLE I         DEFINITIONS    2

SECTION 1.01.

   Defined Terms    2

SECTION 1.02.

   Terms Generally    17

SECTION 1.03.

   Computation of Time Periods    18 ARTICLE II         PURCHASE OF THE
PURCHASED NOTES; THE FACILITY    18

SECTION 2.01.

   Purchase of the Purchased Notes    18

SECTION 2.02.

   Facility    20

SECTION 2.03.

   Class A Incremental Fundings    20

SECTION 2.04.

   Class B Incremental Fundings    21

SECTION 2.05.

   Class C Incremental Fundings    22

SECTION 2.06.

   Funding of Borrowings    23

SECTION 2.07.

   The Notes    24

SECTION 2.08.

   Calculation of Interest    24

SECTION 2.09.

   Assignments to Alternate Investors    25

SECTION 2.10.

   Nonrecourse Nature of Transactions    27

SECTION 2.11.

   Defaulting Alternate Investor    27

SECTION 2.12.

   Sharing of Payments, Etc    28

SECTION 2.13.

   Downgrade of Alternate Investor    28

SECTION 2.14.

   Non-Renewing Alternate Investors    29

SECTION 2.15.

   Notice of Ratings Change    30 ARTICLE III         REPRESENTATIONS AND
WARRANTIES    30

SECTION 3.01.

   Representation and Warranties    30 ARTICLE IV         CONDITIONS    34

SECTION 4.01.

   Conditions Precedent    34 ARTICLE V         COVENANTS OF THE SELLER AND
SERVICER    35

SECTION 5.01.

   Access    35

SECTION 5.02.

   Information from NFC    35

SECTION 5.03.

   Security Interests; Further Assurances    36

SECTION 5.04.

   Further Covenants    36

SECTION 5.05.

   Amendments    36

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page ARTICLE VI        INDEMNIFICATION    36

SECTION 6.01.

   Indemnities by the Seller Parties    36

SECTION 6.02.

   Increased Cost and Reduced Return    37

SECTION 6.03.

   Other Costs and Expenses    38 ARTICLE VII        THE AGENT    38

SECTION 7.01.

   Authorization and Action    38

SECTION 7.02.

   Delegation of Duties    38

SECTION 7.03.

   Liability of Agent    39

SECTION 7.04.

   Reliance by Agent    39

SECTION 7.05.

   Notice of Event of Default    39

SECTION 7.06.

   Credit Decision; Disclosure of Information by the Agent    40

SECTION 7.07.

   Indemnification of the Agent    40

SECTION 7.08.

   Agent in Individual Capacity    41

SECTION 7.09.

   Resignation of Agent    41

SECTION 7.10.

   Payments by the Agent    41 ARTICLE VIII        MISCELLANEOUS    42

SECTION 8.01.

   Assignment    42

SECTION 8.02.

   Notices    44

SECTION 8.03.

   Waivers; Amendments    46

SECTION 8.04.

   Survival    46

SECTION 8.05.

   Counterparts; Integration; Effectiveness    46

SECTION 8.06.

   Severability    47

SECTION 8.07.

   Governing Law; Jurisdiction; Consent to Service of Process; Waiver of Jury
Trial Right    47

SECTION 8.08.

   No Bankruptcy Petition Against the Conduit Investor    47

SECTION 8.09.

   Benefits of Indenture    47

SECTION 8.10.

   Headings    47

SECTION 8.11.

   No Recourse Against Conduit Investor, Stockholders, Officers or Directors   
47

SECTION 8.12.

   Waiver of Confidentiality    48

SECTION 8.13.

   Confidentiality Agreement    48

 

-ii-



--------------------------------------------------------------------------------

NOTE PURCHASE AGREEMENT dated as of February 27, 2006 (as amended, supplemented
or otherwise modified from time to time, the “Agreement”), among:

NAVISTAR FINANCIAL RETAIL RECEIVABLES CORPORATION, a Delaware corporation, as
Seller (the “Seller”);

KITTY HAWK FUNDING CORPORATION, a Delaware corporation, as the Class A Conduit
Investor, Class B Conduit Investor and Class C Conduit Investor;

BANK OF AMERICA, N.A., a national banking association (“Bank of America”), as
Agent for the Investors, as Administrator and as a Class A Alternate Investor,
Class B Alternate Investor and the Class C Alternate Investor;

THE OTHER FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTIES HERETO AS ALTERNATE
INVESTORS; and

NAVISTAR FINANCIAL CORPORATION, as Servicer (the “Servicer”).

WHEREAS, the Trust and the Indenture Trustee are party to an Indenture dated as
of February 27, 2006 (as amended, restated, supplemented or otherwise modified
from time to time, the “Indenture”), pursuant to which the Seller has authorized
the issuance of Series Class A Notes Floating Rate Asset Backed Notes (the
“Class A Notes”) and Class B Notes Floating Rate Asset Backed Notes (the “Class
B Notes”) and Class C Notes Floating Rate Asset Backed Notes (the “Class C
Notes”).

WHEREAS, on the Closing Date, the Seller intends to sell the Purchased A Note to
the Agent for the benefit of the Class A Investors and the Class A Investors
desire to acquire the Purchased A Note;

WHEREAS, subject to the terms and conditions of this Agreement, the Class A
Conduit Investor may, in its sole discretion fund the Class A Funded Amount
under the Purchased A Note;

WHEREAS, subject to the terms and conditions of this Agreement, the Class A
Alternate Investors shall, at the request of any Class A Conduit Investor,
purchase the interests in the Purchased A Note held by such Class A Conduit
Investor, and thereafter, at the request of the Seller, fund the Class A Funded
Amount under the Purchased A Note;

WHEREAS, on the Closing Date, the Seller intends to sell the Purchased B Note to
the Agent for the benefit of the Class B Investors and the Class B Investors
desire to acquire the Purchased B Note;

WHEREAS, subject to the terms and conditions of this Agreement, the Class B
Conduit Investor may, in its sole discretion fund the Class A Funded Amount
under the Purchased B Note;

WHEREAS, subject to the terms and conditions of this Agreement, the Class B
Alternate Investors shall, at the request of any Class B Conduit Investor,
purchase the interests in the Purchased B Note held by such Class B Conduit
Investor, and thereafter, at the request of the Seller, fund the Class A Funded
Amount under the Purchased B Note;

 

    Note Purchase Agreement



--------------------------------------------------------------------------------

WHEREAS, on the Closing Date, the Seller intends to sell the Purchased C Note to
the Agent for the benefit of the Class C Investors and the Class C Investors
desire to acquire the Purchased C Note;

WHEREAS, subject to the terms and conditions of this Agreement, the Class C
Conduit Investor may, in its sole discretion fund the Class C Funded Amount
under the Purchased C Note;

WHEREAS, subject to the terms and conditions of this Agreement, the Class C
Alternate Investors shall, at the request of any Class C Conduit Investor,
purchase the interests in the Purchased C Note held by such Class C Conduit
Investor, and thereafter, at the request of the Seller, fund the Class C Funded
Amount under the Purchased C Note;

WHEREAS, the Seller and the Investors, as beneficial owners from time to time of
the Purchased Notes, wish to evidence certain agreements relating to, among
other things, the right of the Seller to cause the Trust to borrow amounts under
the Notes during the Reinvestment Period, all as provided in this Agreement and
the Indenture; and

Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. Terms used herein but not otherwise defined herein
have the respective meanings given to such terms in Appendix A to the Pooling
Agreement. As used in this Agreement, the following terms have the meanings
specified below:

“Administrator” means Bank of America or an Affiliate thereof, as Administrator
for the Conduit Investor or Bank of America or an Affiliate thereof, as
administrator for any Conduit Assignee.

“Affected Party” means any of the Investors, the Agent, the Administrator, the
Program Support Providers and their respective officers, directors, employees,
counsel and other agents.

“Agent” means Bank of America in its capacity as agent for the Investors, and
any successor thereto appointed pursuant to Section 7.09.

“Agent-Related Person” means the Agent, together with its Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
their respective Affiliates.

“Agreement” is defined in the preamble.

“Alternate Investor Rating Criteria”: means a short term debt rating of “A-1”
from Standard & Poor’s, “P-1” from Moody’s and “F-1” from Fitch.

 

  2   Note Purchase Agreement



--------------------------------------------------------------------------------

“Alternate Investors” means the Class A Alternate Investors, the Class B
Alternate Investors and the Class C Alternate Investors.

“Alternate Rate” for any Fixed Period for any Funding Tranche means an interest
rate per annum equal to 1.15% per annum above the Eurodollar Rate for such Fixed
Period; provided, however, that in the case of

(i) any Fixed Period existing on or after the first day of which the
Administrative Agent shall have been notified by a Conduit Investor or an
Alternate Investor or other Program Support Provider that the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for a Conduit Investor or such Alternate Investor or other Program
Support Provider to fund any Funding Tranche (based on the Eurodollar Rate) set
forth above (and a Conduit Investor or Alternate Investor or other Program
Support Provider shall not have subsequently notified the Administrative Agent
that such circumstances no longer exist),

(ii) any Fixed Period of one to (and including) 13 days,

(iii) any Fixed Period relating to a Funding Tranche which is less than
$1,000,000, and

(iv) any Fixed Period with respect to which the Alternate Rate, for any reason,
becomes applicable on notice to the Administrative Agent of less than three
(3) Business Days,

the “Alternate Rate” for each such Fixed Period shall be an interest rate per
annum equal to the Corporate Base Rate in effect on each day of such Fixed
Period. The “Alternate Rate” for any day on or after the occurrence of an Event
of Default shall be an interest rate equal to 2.0% per annum above the Corporate
Base Rate in effect on such day.

“Assigned Percentage” has the meaning specified in Section 2.09(a).

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit A.

“Assignment Date” has the meaning specified in Section 2.09(a).

“Assignment Purchase Price” means, on any Assignment Date, with respect to any
Alternate Investor at the time of any assignment pursuant to Section 2.09, an
amount equal to the lesser of (i) such Alternate Investor’s Pro Rata Share of
the sum of (a) the applicable Assigned Percentage plus (b) unpaid interest
payable on the Commercial Paper issued by the Conduit to fund the Assigned
Percentage, and (ii) such Alternate Investor’s unused Commitment (minus the
unrecovered principal amount of such Alternate Investor’s investments in the
Notes pursuant to the Program Support Agreement to which it is a party).

“Bank of America” is defined in the preamble.

 

  3   Note Purchase Agreement



--------------------------------------------------------------------------------

“Bankruptcy Code” means the Bankruptcy Reform Act of 1978, 11 U.S.C. §§ 101 et
seq.

“Beneficial Owner” shall initially mean each Conduit Investor and, to the extent
of any purchase of an interest in, or funding of the Class A Funded Amount,
Class B Funded Amount or Class C Funded Amount pursuant to the Class A Notes,
the Class B Notes or the Class C Notes, as the case may be, by the applicable
Alternate Investors pursuant to Sections 2.03 or 2.09, the applicable Alternate
Investors.

“Class A Alternate Investor Percentage” means, on any day and as to all Class A
Alternate Investors party to this Agreement, a fraction expressed as a
percentage, the numerator of which is the portion of the Class A Funded Amount
funded by the Class A Alternate Investors and the denominator of which is the
Class A Funded Amount; provided that at all times on and after the first
Assignment Date occurring on or after the Class A Conduit Investment Termination
Date, the Class A Alternate Investor Percentage means 100%.

“Class A Alternate Investors” means Bank of America and any other financial
institution that shall become a party to this Agreement as a “Class A Alternate
Investor” pursuant to Section 8.01.

“Class A Commitment” means with respect to each Class A Alternate Investor, as
the context requires, (a) the commitment of such Class A Alternate Investor fund
the purchase of the Class A Note on the Closing Date and to make Class A
Incremental Funding in accordance with Section 2.03 (including Class A
Incremental Fundings funded through withdrawals from any Downgrade Collateral
Account) or to pay Assignment Purchase Prices with respect to Assigned
Percentages pursuant to Section 2.09, in an amount in the aggregate not to
exceed the amount described in the following clause (b), and (b) the Dollar
amount set forth opposite such Class A Alternate Investor’s signature on the
signature page hereto under the heading “Class A Commitment” or on the signature
page to the Assignment and Assumption Agreement in connection with an assignment
from a Class A Alternate Investor of its obligations hereunder in accordance
with the terms of Section 8.01, minus the Dollar amount of any Class A
Commitment or portion thereof assigned by such Class A Alternate Investor
pursuant to an Assignment and Assumption Agreement, plus the Dollar amount of
any increase to such Class A Alternate Investor’s Commitment consented to by
such Class A Alternate Investor prior to the time of determination; provided,
however, that as the Class A Facility Limit is reduced, the aggregate of the
Class A Commitments of all the Class A Alternate Investors shall be reduced in a
like amount and the Class A Commitment of each Class A Alternate Investor shall
be reduced in proportion to such reduction.

“Class A Conduit Investment Termination Date” means the date of the delivery by
the Class A Conduit Investor to the Seller of written notice that the Class A
Conduit Investor elects, in its sole discretion no longer fund Class A
Incremental Fundings.

“Class A Conduit Investor” means Kitty Hawk Funding Corporation, a Delaware
corporation and any assignee thereof, including any Conduit Assignee.

“Class A Conduit Investor Percentage” means, on any date of determination, 100%
less the Class A Alternate Investor Percentage.

 

  4   Note Purchase Agreement



--------------------------------------------------------------------------------

“Class A Facility Limit” means (i) prior to the Termination Date, 102% of the
Class A Maximum Net Investment and (ii) on and after the Termination Date, 102%
of the Class A Net Investment outstanding as of the most recent Distribution
Date; provided that such amount may not at any time exceed the aggregate Class A
Commitments then in effect.

“Class A Funded Amount” means on any Business Day, an amount equal to the result
of (a) the Class A Initial Invested Amount plus (b) the aggregate amount of all
Class A Incremental Funded Amounts for all Incremental Fundings occurring on or
prior to such Business Day minus (c) the aggregate amount of principal payments
made to Class A Noteholders prior to such date.

“Class A Incremental Funded Amount” means, with respect to any Incremental
Funding, the Class A Percentage times the amount of such Incremental Funding.

“Class A Incremental Funding” means, the funding of the Class A Incremental
Funded Amount of each Incremental Funding hereunder.

“Class A Initial Invested Amount” means $490,676,528.83.

“Class A Investor(s)” means the Class A Conduit Investor and/or the Class A
Alternate Investors, as the context may require.

“Class A Maximum Net Investment” means the maximum Class A Note Interest of the
Purchased A Note permitted from time to time pursuant to the Indenture and this
Agreement, being $699,000,000.

“Class A Net Investment” means, with respect to each Beneficial Owner at any
time, the Class A Funded Amount for such Beneficial Owner plus any amounts paid
by such Beneficial Owner (if such Beneficial Owner is a Class A Alternate
Investor) as part of the Assignment Purchase Price in respect of accrued and
unpaid interest on the Class A Notes.

“Class A Note” is defined in the first paragraph of the recitals.

“Class A Note Interest” means each undivided interest in the Class A Notes
acquired by the Class A Conduit Investor or the Class A Alternate Investors in
connection with the funding of the Class A Initial Invested Amount, the making
of Class A Incremental Fundings by the Class A Conduit Investor or the Class A
Alternate Investors pursuant to Section 2.03 or the funding of any Assignment
Purchase Price by the Class A Alternate Investors pursuant to Section 2.09.

“Class A Noteholders’ Interest Distributable Amount” means, with respect to any
Distribution Date, the Monthly Interest payable on the Class A Notes.

“Class A Percentage” means 93.20%.

“Class A Pro Rata Share” means, for a Class A Alternate Investor, (i) the
Class A Commitment of such Class A Alternate Investor divided by the sum of the
Class A Commitments of all Class A Alternate Investors or (ii) if the
Commitments shall have been terminated, its pro rata share of the Class A
Alternate Investor Percentage of the Class A Funded Amount.

 

  5   Note Purchase Agreement



--------------------------------------------------------------------------------

“Class B Alternate Investor Percentage” means, on any day and as to all Class B
Alternate Investors party to this Agreement, a fraction expressed as a
percentage, the numerator of which is the portion of the Class B Funded Amount
funded by the Class B Alternate Investors and the denominator of which is the
Class B Funded Amount; provided that at all times on and after the first
Assignment Date occurring on or after the Class B Conduit Investment Termination
Date, the Class B Alternate Investor Percentage means 100%.

“Class B Alternate Investors” means Bank of America and any other financial
institution that shall become a party to this Agreement as a “Class B Alternate
Investor” pursuant to Section 8.01.

“Class B Commitment” means with respect to each Class B Alternate Investor, as
the context requires, (a) the commitment of such Class B Alternate Investor to
fund the purchase of the Class B Notes on the Closing Date and to make Class B
Incremental Fundings in accordance with Section 2.04 (including Class B
Incremental Fundings funded through withdrawals from any Downgrade Collateral
Account) or to pay Assignment Purchase Prices with respect to Assigned
Percentages pursuant to Section 2.09, in an amount in the aggregate not to
exceed the amount described in the following clause (b), and (b) the Dollar
amount set forth opposite such Class B Alternate Investor’s signature on the
signature page hereto under the heading “Class B Commitment” or on the signature
page to the Assignment and Assumption Agreement in connection with an assignment
from a Class B Alternate Investor of its obligations hereunder in accordance
with the terms of Section 8.01, minus the Dollar amount of any Class B
Commitment or portion thereof assigned by such Class B Alternate Investor
pursuant to an Assignment and Assumption Agreement, plus the Dollar amount of
any increase to such Class B Alternate Investor’s Commitment consented to by
such Class B Alternate Investor prior to the time of determination; provided,
however, that as the Class B Facility Limit is reduced, the aggregate of the
Class B Commitments of all the Class B Alternate Investors shall be reduced in a
like amount and the Class B Commitment of each Class B Alternate Investor shall
be reduced in proportion to such reduction.

“Class B Conduit Investment Termination Date” means the date of the delivery by
the Class B Conduit Investor to the Seller of written notice that the Class B
Conduit Investor elects, in its sole discretion, to no longer fund Class B
Incremental Fundings.

“Class B Conduit Investor” means Kitty Hawk Funding Corporation, a Delaware
corporation and any assignee thereof, including any Conduit Assignee.

“Class B Conduit Investor Percentage” means, on any date of determination, 100%
less the Class B Alternate Investor Percentage.

“Class B Facility Limit” means (i) prior to the Termination Date, 102% of the
Class B Maximum Net Investment and (ii) on and after the Termination Date, 102%
of the Class B Net Investment outstanding as of the most recent Distribution
Date; provided that such amount may not at any time exceed the aggregate Class B
Commitments then in effect.

 

  6   Note Purchase Agreement



--------------------------------------------------------------------------------

“Class B Funded Amount” means on any Business Day, an amount equal to the result
of (a) the Class B Initial Invested Amount plus (b) the aggregate amount of all
Class B Incremental Funded Amounts for all Incremental Fundings occurring on or
prior to such Business Day minus (c) the aggregate amount of principal payments
made to Class B Noteholders prior to such date.

“Class B Incremental Funded Amount” means, with respect to any Incremental
Funding, the Class B Percentage times the amount of such Incremental Funding.

“Class B Incremental Funding” means, the funding of the Class B Incremental
Funded Amount of each Incremental Funding hereunder.

“Class B Initial Invested Amount” means $22,901,747.86.

“Class B Investor(s)” means the Class B Conduit Investor and/or the Class B
Alternate Investors, as the context may require.

“Class B Maximum Net Investment” means the maximum Class B Note Interest of the
Purchased B Note permitted from time to time pursuant to the Indenture and this
Agreement, being $32,625,000.

“Class B Net Investment” means, with respect to each Beneficial Owner at any
time, the Class B Funded Amount for such Beneficial Owner plus any amounts paid
by such Beneficial Owner (if such Beneficial Owner is a Class B Alternate
Investor) as part of the Assignment Purchase Price in respect of accrued and
unpaid interest on the Class B Notes.

“Class B Note” is defined in the first paragraph of the recitals.

“Class B Note Interest” means each undivided interest in the Class B Notes
acquired by the Class B Conduit Investor or the Class B Alternate Investors in
connection with the funding of the Class B Initial Invested Amount, the making
of Class B Incremental Fundings by the Class B Conduit Investor or the Class B
Alternate Investors pursuant to Section 2.04 or the funding of any Assignment
Purchase Price by the Class B Alternate Investors pursuant to Section 2.09.

“Class B Noteholders’ Interest Distributable Amount” means, with respect to any
Distribution Date, the Monthly Interest payable on the Class B Notes.

“Class B Percentage” means 4.35%.

“Class B Pro Rata Share” means, for a Class B Alternate Investor, (i) the Class
B Commitment of such Class B Alternate Investor divided by the sum of the Class
B Commitments of all Class B Alternate Investors or (ii) if the Commitments
shall have been terminated, its pro rata share of the Class B Alternate Investor
Percentage of the Class B Funded Amount.

“Class C Alternate Investor Percentage” means, on any day and as to all Class C
Alternate Investors party to this Agreement, a fraction expressed as a
percentage, the numerator of which is the portion of the Class C Funded Amount
funded by the Class C Alternate Investors and the denominator of which is the
Class C Funded Amount; provided that at all times on and after the first
Assignment Date occurring on or after the Class B Conduit Investment Termination
Date, the Class C Alternate Investor Percentage means 100%.

 

  7   Note Purchase Agreement



--------------------------------------------------------------------------------

“Class C Alternate Investors” means Bank of America and any other financial
institution that shall become a party to this Agreement as a “Class C Alternate
Investor” pursuant to Section 8.01.

“Class C Commitment” means with respect to each Class C Alternate Investor, as
the context requires, (a) the commitment of such Class C Alternate Investor to
fund the purchase of the Class C Note on the Closing Date and to make Class C
Incremental Fundings in accordance with Section 2.05 (including Class C
Incremental Fundings funded through withdrawals from any Downgrade Collateral
Account) or to pay Assignment Purchase Prices with respect to Assigned
Percentages pursuant to Section 2.09, in an amount in the aggregate not to
exceed the amount described in the following clause (b), and (b) the Dollar
amount set forth opposite such Class C Alternate Investor’s signature on the
signature page hereto under the heading “Class C Commitment” or on the signature
page to the Assignment and Assumption Agreement in connection with an assignment
from a Class C Alternate Investor of its obligations hereunder in accordance
with the terms of Section 8.01, minus the Dollar amount of any Class C
Commitment or portion thereof assigned by such Class C Alternate Investor
pursuant to an Assignment and Assumption Agreement, plus the Dollar amount of
any increase to such Class C Alternate Investor’s Commitment consented to by
such Class C Alternate Investor prior to the time of determination; provided,
however, that as the Class C Facility Limit is reduced, the aggregate of the
Class C Commitments of all the Class C Alternate Investors shall be reduced in a
like amount and the Class C Commitment of each Class C Alternate Investor shall
be reduced in proportion to such reduction.

“Class C Conduit Investment Termination Date” means the date of the delivery by
the Class C Conduit Investor to the Seller of written notice that the Class C
Conduit Investor elects, in its sole discretion, to no longer fund Class C
Incremental Fundings.

“Class C Conduit Investor” means Kitty Hawk Funding Corporation, a Delaware
corporation and any assignee thereof, including any Conduit Assignee.

“Class C Conduit Investor Percentage” means, on any date of determination, 100%
less the Class C Alternate Investor Percentage.

“Class C Facility Limit” means (i) prior to the Termination Date, 102% of the
Class C Maximum Net Investment and (ii) on and after the Termination Date, 102%
of the Class C Net Investment outstanding as of the most recent Distribution
Date; provided that such amount may not at any time exceed the aggregate
Commitments then in effect.

“Class C Funded Amount” means on any Business Day, an amount equal to the result
of (a) the Class C Initial Invested Amount plus (b) the aggregate amount of all
Class C Incremental Funded Amounts for all Incremental Fundings occurring on or
prior to such Business Day minus (c) the aggregate amount of principal payments
made to Class C Noteholders prior to such date.

“Class C Incremental Funding” means the funding of the Class C Incremental
Funded Amount of each Incremental Funding hereunder.

 

  8   Note Purchase Agreement



--------------------------------------------------------------------------------

“Class C Incremental Funded Amount” means, with respect to any Incremental,
Funding, the Class C Percentage of the amount of such Incremental Funding.

“Class C Initial Invested Amount” means $12,898,685.57.

“Class C Investor(s)” means the Class C Conduit Investor and/or the Class C
Alternate Investors, as the context may require.

“Class C Maximum Net Investment” means the maximum Class C Note Interest of the
Purchased C Note permitted from time to time pursuant to the Indenture and this
Agreement, being $18,375,000.

“Class C Net Investment” means, with respect to each Beneficial Owner at any
time, the Class C Funded Amount for such Beneficial Owner plus any amounts paid
by such Beneficial Owner (if such Beneficial Owner is a Class C Alternate
Investor) as part of the Assignment Purchase Price in respect of accrued and
unpaid interest on the Class C Notes.

“Class C Note” is defined in the first paragraph of the recitals.

“Class C Note Interest” means each undivided interest in the Class C Notes
acquired by the Class C Conduit Investor or the Class C Alternate Investors in
connection with the funding of the Class C Initial Invested Amount, the making
of Class C Incremental Fundings by the Class C Conduit Investor or the Class C
Alternate Investors pursuant to Section 2.05 or the funding of any Assignment
Purchase Price by the Class C Alternate Investors pursuant to Section 2.09.

“Class C Noteholders’ Interest Distributable Amount” means, with respect to any
Distribution Date, the Monthly Interest payable on the Class C Notes.

“Class C Percentage” means 2.45%.

“Class C Pro Rata Share” means, for a Class C Alternate Investor, (i) the Class
C Commitment of such Class C Alternate Investor divided by the sum of the Class
C Commitments of all Class C Alternate Investors or (ii) if the Commitments
shall have been terminated, its pro rata share of the Class C Alternate Investor
Percentage of the Class C Funded Amount.

“Collateral Agent” means Bank of America, as collateral agent for any Program
Support Provider, the holders of Commercial Paper and certain other parties.

“Commercial Paper” means short-term promissory notes issued or to be issued by a
Conduit Investor to fund its investments in accounts receivable or other
financial assets.

“Commitment Termination Date” means February 24, 2007, or such later date to
which the Commitment Termination Date may be extended by the Seller, the Agent
and some or all of the Alternate Investors (in their sole discretion).

“Commitments” means the Class A Commitment, Class B Commitment and Class C
Commitment.

 

  9   Note Purchase Agreement



--------------------------------------------------------------------------------

“Conduit Assignee” means any commercial paper conduit administered by Bank of
America or any of its Affiliates and designated by Bank of America from time to
time to accept an assignment from a Conduit Investor of all or a portion of its
rights and obligations hereunder and as a Beneficial Owner.

“Conduit Investment Termination Date” means (i) with respect to the Purchased A
Note, the Class A Conduit Investment Termination Date, (ii) with respect to the
Purchased B Note, the Class B Conduit Investment Termination Date and (iii) with
respect to the Purchased C Note, the Class C Conduit Investment Termination
Date.

“Conduit Investor” means each of the Class A Conduit Investor, the Class B
Conduit Investor, the Class C Conduit Investor and any assignee of either,
including any Conduit Assignee.

“Corporate Base Rate” means, for any day a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate for such day, plus 0.50% and (b) the
rate of interest in effect for such day as publicly announced from time to time
by the Agent as its “prime rate”. The “prime rate” is a rate set by the Agent
based upon various factors including the Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in the prime rate announced by the Agent shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Corporate Services Provider” is defined in Section 7.12.

“CP Rate” for any Fixed Period for any Funding Tranche means, to the extent a
Conduit Investor funds such Funding Tranche for such Fixed Period by issuing
Commercial Paper or an Alternate Investor funds such Funding Tranche for such
Fixed Period by reference to the rate of interest that would have accrued had
the Conduit Investor funded such Funding Tranche by issuing Commercial Paper,
the per annum rate equivalent to the “weighted average cost” (as defined below)
related to the issuance of Commercial Paper that are allocated, in whole or in
part, by the Conduit Investor or the Administrative Agent to fund or maintain
such Funding Tranche (and which may also be allocated in part to the funding of
other Funding Tranches hereunder or of other assets of the Conduit Investor);
provided, however, that if any component of such rate is a discount rate, in
calculating the “CP Rate” for such Funding Tranche for such Fixed Period, the
Conduit Investor shall for such component use the rate resulting from converting
such discount rate to an interest bearing equivalent rate per annum. As used in
this definition, a Conduit Investor’s “weighted average cost” shall consist of
(w) the actual interest rate (or discount) paid to purchasers of the Conduit
Investor’s Commercial Paper, together with the commissions of placement agents
and dealers in respect of such Commercial Paper, to the extent such commissions
are allocated, in whole or in part, to such Commercial Paper by a Conduit
Investor or the Administrative Agent, (x) certain documentation and transaction
costs associated with the issuance of such Commercial Paper, (y) any incremental
carrying costs incurred with respect to Commercial Paper maturing on dates other
than those on which corresponding funds are received by a Conduit Investor, and
(z) other borrowings by a Conduit Investor (other than under any Program Support
Agreement), including borrowings to fund small or odd dollar amounts that are
not easily accommodated in the commercial paper market.

 

  10   Note Purchase Agreement



--------------------------------------------------------------------------------

“Day Count Fraction” means, as to any Funding Tranche for any Fixed Period, a
fraction (a) the numerator of which is the number of days in such Fixed Period
and (b) the denominator of which is 360 (or, with respect to any Funding Tranche
which accrues interest by reference to the Corporate Base Rate, the actual
number of days in the related calendar year).

“Defaulting Alternate Investor” is defined in Section 2.11.

“Distribution Period” means, initially, the period from the Closing Date to, but
excluding, the first Distribution Date and thereafter the period from, and
including, each Distribution Date to, but excluding, the next Distribution Date.

“Distribution Date” is defined in the Indenture.

“Downgrade Collateral Account” is defined in Section 2.13(a).

“Downgrade Draw” is defined in Section 2.13(a).

“Eligible Investments” means highly rated short-term debt or other highly rated
liquid investments in which the Conduit Investor is permitted to invest cash
pursuant to its commercial paper program documents.

“Eurodollar Rate” means, for any Fixed Period, an interest rate per annum
(rounded upward to the nearest 1/1000th of 1%) determined pursuant to the
following formula:

 

Eurodollar Rate =   

LIBOR

      1.00 - Eurodollar Reserve Percentage   

Where,

“Eurodollar Reserve Percentage” means, for any Fixed Period, the maximum reserve
percentage (expressed as a decimal, rounded upward to the nearest 1/1000th of
1%) in effect on the date LIBOR for such Fixed Period is determined under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) having a term
comparable to such Fixed Period; and

“LIBOR” means the rate of interest per annum determined by the Liquidity Agent
to be the arithmetic mean (rounded upward to the nearest 1/1000th of 1%) of the
rates of interest per annum notified to the Agent by Bank of America as the rate
of interest at which dollar deposits in the approximate amount of the portion of
Funded Amount associated with such Fixed Period would be offered to major banks
in the London interbank market at their request at or about 11:00 a.m. (London
time) on the second Business Day prior to the commencement of such Fixed Period.

 

  11   Note Purchase Agreement



--------------------------------------------------------------------------------

“Event of Bankruptcy” means, with respect to any Person, (a) that such Person
(i) shall generally not pay its debts as such debts become due or (ii) shall
admit in writing its inability to pay its debts generally or (iii) shall make a
general assignment for the benefit of creditors; (b) any proceeding shall be
instituted by or against such Person seeking to adjudicate it as bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its
property; or (c) such Person shall take any corporate, partnership or other
similar appropriate action to authorize any of the actions set forth in the
preceding clauses (a) or (b).

“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Agent on such
day on such transactions as determined by it.

“Fee Letter” means the agreement, dated as of the Closing Date, among the
Seller, the Servicer and the Agent.

“Fitch” means Fitch, Inc. and its successors in interest.

“Fixed Period” means, unless otherwise mutually agreed by the Administrative
Agent and a Conduit Investor, (a) with respect to any Funding Tranche funded by
the issuance of Commercial Paper, (i) initially the period commencing on (and
including) the date of the initial purchase or funding of such Funding Tranche
and ending on (and including) the last day of the current calendar month, and
(ii) thereafter, each period commencing on (and including) the first day after
the last day of the immediately preceding Fixed Period for such Funding Tranche
and ending on (and including) the last day of the current calendar month and
(b) with respect to any Funding Tranche not funded by the issuance of Commercial
Paper, (i) initially the period commencing on (and including) the date of the
initial purchase or funding of such Funding Tranche and ending on (but
excluding) the next following Distribution Date and (ii) thereafter, each period
commencing on (and including) the first day after the last day of the
immediately preceding Fixed Period for such Funding Tranche and ending on (and
excluding) the last day of the next following Distribution Date; provided, that

(i) any Fixed Period with respect to any Funding Tranche not funded by the
issuance of Commercial Paper which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day; provided,
however, if interest in respect of such Fixed Period is computed by reference to
the Eurodollar Rate, and such Fixed Period would otherwise end on a day which is
not a Business Day, and there is no subsequent Business Day in the same calendar
month as such day, such Fixed Period shall end on the next preceding Business
Day;

 

  12   Note Purchase Agreement



--------------------------------------------------------------------------------

(ii) in the case of any Fixed Period for any Funding Tranche which commences
before the Final Scheduled Termination Date and would otherwise end on a date
occurring after the Final Scheduled Termination Date, such Fixed Period shall
end on such Final Scheduled Termination Date and the duration of each Fixed
Period which commences on or after the Final Scheduled Termination Date shall be
of such duration as shall be selected by the Administrative Agent;

(iii) any Fixed Period in respect of which interest is computed by reference to
the CP Rate may be terminated at the election of, and upon notice thereof to the
Seller by, the Administrative Agent any time, in which case the Funding Tranche
allocated to such terminated Fixed Period shall be allocated to a new Fixed
Period commencing on (and including) the date of such termination and ending on
(but excluding) the next following Distribution Date, and shall accrue interest
at the Alternate Rate (determined pursuant to clause (b) of such definition).

“Funded Amount” means the sum of the Class A Funded Amount, the Class B Funded
Amount and the Class C Funded Amount.

“Funding Rate” means, with respect to any Fixed Period and any Funding Tranche,
(a) to the extent a Conduit Investor is funding such Funding Tranche during such
Fixed Period through the issuance of Commercial Paper, the CP Rate, and (b) to
the extent any Investor is not funding such Funding Tranche through the issuance
of Commercial Paper, a rate per annum (expressed as a percentage and an interest
yield equivalent and calculated on the basis of a 360-day year and the actual
days elapsed) equal to the Alternate Rate.

“Funding Tranche” means, with respect to any Class and at any time, each portion
of the Funded Amount of such Class allocated to the same Fixed Period and
accruing interest by reference to the same Funding Rate at such time.

“Governmental Actions” means any and all consents, approvals, permits, orders,
authorizations, waivers, exceptions, variances, exemptions or licenses of, or
registrations, declarations or filings with, any Governmental Authority required
under any Governmental Rules.

“Governmental Authority” means the United States of America, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and having jurisdiction over the applicable Person.

“Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions, of any
Governmental Authority and any and all legally binding conditions, standards,
prohibitions, requirements and judgments of any Governmental Authority.

 

  13   Note Purchase Agreement



--------------------------------------------------------------------------------

“Incremental Funded Amount” means, the amount of the increase in the Funded
Amount occurring as a result of any Incremental Funding.

“Incremental Funding” means an increase in the aggregate outstanding principal
balance of the Purchased Notes in accordance with the provisions of Article II
hereof.

“Incremental Funding Date” means the date on which each Incremental Funding
occurs.

“Indemnified Amounts” has the meaning specified in Section 7.04.

“Indemnified Parties” has the meaning specified in Section 7.04.

“Indenture” is defined in the first paragraph of the recitals.

“Indenture Trustee” is defined in the Indenture.

“Interest Component” means, at any time of determination, the aggregate for all
Related Commercial Paper at such time of (a) with respect to any Commercial
Paper issued on an interest-bearing basis, the interest payable on such
Commercial Paper at its maturity (including any dealer commissions) and (b) with
respect to any Commercial Paper issued on a discount basis, the portion of the
face amount of such Commercial Paper representing the discount incurred in
respect thereof (including any dealer commissions).

“Majority Investors” means, at any time, the Agent and those Alternate Investors
which hold Class A, Class B and Class C Commitments aggregating in excess of 50%
of the Class A, Class B and Class C Facility Limit or, if the Class A, Class B
and Class C Commitments shall have been terminated, the Agent and one or more
Alternate Investors whose aggregate pro rata shares of the Class A, Class B and
Class C Funded Amount exceed 50% of the Class A, Class B and Class C Alternate
Investor Percentage of the Class A, Class B and Class C Funded Amount.

“Material Adverse Effect” means a material adverse effect on (i) the business,
results of operations or financial condition or the material properties or
assets of NFSC or NFC, (ii) the performance of their obligations hereunder or
under the Transaction Documents or (iii) the interests of the Investors
hereunder.

“Maximum Net Investment” means the sum of the Class A, Class B and Class C
Maximum Net Investments.

“Monthly Interest” means, with respect to any Class and any Distribution Date,
the sum of:

 

  (A) the sum of (i) the summation of the amount of interest accrued during the
related Monthly Period on each Funding Tranche of such Class funded at the CP
Rate, determined by multiplying (a) the applicable Funding Rate times (b) the
Weighted Average Funded Amount for such Funding Tranche times (c) the applicable
Day Count Fraction for which interest accrued at such rate and (ii) any Monthly
Interest calculated in accordance with clause (A)(i) above due but not paid with
respect to the prior Monthly Period, plus interest on such unpaid amount

 

  14   Note Purchase Agreement



--------------------------------------------------------------------------------

calculated as the product of (x) the weighted average Funding Rate for all
Funding Tranches funded at the CP Rate during the most recent Monthly Period,
times (y) the amount of such unpaid Monthly Interest, times (z) the quotient of
the number of days in the related Monthly Period divided by 360,

plus

 

  (B) the sum of (i) the summation of the amount of interest accrued during the
related Distribution Period on each Funding Tranche not funded at the CP Rate,
determined by multiplying (a) the applicable Funding Rate times (b) the Weighted
Average Funded Amount for such Funding Tranche times (c) the applicable Day
Count Fraction for which interest accrued at such rate and (ii) any Monthly
Interest calculated in accordance with clause (B)(i) above due but not paid with
respect to the prior Distribution Period, plus interest on such unpaid amount
calculated as the product of (x) the weighted average Funding Rate for all
Funding Tranches not funded at the CP Rate during the most recent Distribution
Period, times (y) the amount of such unpaid Monthly Interest, times (z) for
Funding Tranches that do not accrue interest by reference to the Corporate Base
Rate, the quotient of the number of days in the related Distribution Period
divided by 360.

plus

 

  (C) on any Distribution Date on which the Funded Amount of any Class of Notes
is reduced to zero and on the Final Scheduled Termination Date, any amounts
which accrue in clause (A) above from (and excluding) the last day of the
related Monthly Period through (and including) such Distribution Date.

“Moody’s” means Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.

“NFC” means Navistar Financial Corporation, a Delaware corporation, and its
successors and permitted assigns.

“NFSC” means Navistar Financial Securities Corporation, a Delaware corporation,
and its successors and permitted assigns.

“Non-Defaulting Alternate Investor” has the meaning specified in Section 2.11.

“Notice of Incremental Funding” means a request by the Seller on behalf of the
Trust for an increase in the Class A Interest, Class B Interest and Class C
Interest in accordance with Article II.

“Other Obligations” means the fees under the Fee Letter and any other amounts
payable to the Agent, the Administrator or any Investor under or in connection
with this Agreement.

“Overcollateralization Percentage” means, for the initial funding on the Closing
Date, 2.70%, and for each Incremental Funding, the percentage set forth in the
right hand column of

 

  15   Note Purchase Agreement



--------------------------------------------------------------------------------

the table below that corresponds to the range in which the Weighted Average
Coupon of the Receivables transferred to the Trust in connection with such
Incremental Funding falls:

 

Weighted Average Coupon

     

Overcollateralization Percentage

From 8.00% to, but excluding, 8.15%

    3.00%

From 8.15% to, but excluding, 8.30%

    2.80%

From 8.30% to, but excluding, 8.45%

    2.60%

From 8.45% to, but excluding, 8.60%

    2.30%

From and above 8.60%

    2.10%

“Pooling Agreement” is defined in the Indenture.

“Program Support Agreement” means and includes any agreement entered into by any
Program Support Provider providing for the issuance of one or more letters of
credit for the account of the Conduit Investor, the issuance of one or more
surety bonds for which the Conduit Investor is obligated to reimburse the
applicable Program Support Provider for any drawings thereunder, the sale by the
Conduit Investor to any Program Support Provider of the Purchased Notes (or
portions thereof or participations therein) and/or the making of loans and/or
other extensions of credit to the Conduit Investor in connection with the
Conduit Investor’s commercial paper program, together with any letter of credit,
surety bond or other instrument issued thereunder.

“Program Support Provider” means and includes any Person now or hereafter
extending credit or having a commitment to extend credit to or for the account
of, or to make purchases from, the Conduit Investor or issuing a letter of
credit, surety bond or other instrument to support any obligations arising under
or in connection with the Conduit Investor’s commercial paper program.

“Purchase Price Deficit” has the meaning specified in Section 2.11.

“Purchased A Note” means the Class A Notes, in the maximum aggregate principal
amount of $699,000,000 to be issued to the Agent on behalf of the Class A
Investors pursuant to the Indenture and Section 2.01(a) hereof.

“Purchased B Note” means Series Class B Notes, in the maximum aggregate
principal amount of $32,625,000 to be issued to the Agent on behalf of the Class
B Investors pursuant to the Indenture and Section 2.01(b) hereof.

“Purchased C Note” means Class C Notes, in the maximum aggregate principal
amount of $18,375,000 to be issued to the Agent on behalf of the Class C
Investors pursuant to the Indenture and Section 2.01(c) hereof.

 

  16   Note Purchase Agreement



--------------------------------------------------------------------------------

“Purchased Notes” means the Purchased A Note, the Purchased B Note and the
Purchased C Note.

“Recipient” has the meaning specified in Section 2.12.

“Related Commercial Paper” means, at any time of determination, Commercial Paper
the proceeds of which are then allocated by the Administrator as the source of
funding the acquisition or maintenance of, the Class A Funded Amount, Class B
Funded Amount and the Class C Funded Amount.

“Required Downgrade Assignment Period” has the meaning specified in
Section 2.13(a).

“Seller” is defined in the preamble.

“Servicer” is defined in the preamble.

“Specified Purchase Percentage” means 100% minus the Overcollateralization
Percentage.

“Standard & Poor’s” or “S&P” means Standard & Poor’s, a division of The
McGraw-Hill Companies, Inc., or any successor that is a nationally recognized
statistical rating organization.

“Supplement” is defined in the first paragraph of the recitals.

“Termination Date” means the earlier of (a) the day upon which an Event of
Default occurs and (b) the day which is five (5) Business Days prior to the
Commitment Termination Date.

“Transaction Documents” means, collectively, this Agreement, the Purchase
Agreement, the Indenture, the Servicing Agreement, the Pooling Agreement, the
Interest Rate Swap, the Trust Agreement, the Class A Notes, the Class B Notes,
the Class C Notes, the Fee Letter and all other certificates, instruments,
documents and other agreements executed by the Seller or the Servicer in
connection with any of the foregoing.

“Weighted Average Coupon” means for the initial funding on the Closing Date and
for each Incremental Funding, the weighted average (weighted based on
outstanding principal amount and remaining term) interest rate on the
Receivables transferred to the Trust in connection with the initial funding or
such Incremental Funding, as applicable.

“Weighted Average Funded Amount” means, with respect to any Funding Tranche for
any Fixed Period, the quotient of (i) the summation of the portion of the Funded
Amount allocated to such Funding Tranche determined as of each day in such Fixed
Period, divided by (ii) the number of days in such Fixed Period.

SECTION 1.02. Terms Generally. All terms defined directly or by incorporation
herein shall have the defined meanings when used in any certificate or other
document delivered pursuant hereto unless otherwise defined therein. For
purposes of this Agreement and all such certificates and other documents, unless
the context otherwise requires: (a) accounting terms not

 

  17   Note Purchase Agreement



--------------------------------------------------------------------------------

otherwise defined herein, and accounting terms partly defined herein to the
extent not defined, shall have the respective meanings given to them under, and
shall be construed in accordance with, generally accepted accounting principles
in effect in the United States from time to time; (b) terms used in Article 9 of
the applicable UCC as in effect from time to time, and not specifically defined
herein, are used herein as defined in such Article 9; (c) references to any
amount as on deposit or outstanding on any particular date means such amount at
the close of business on such day; (d) the words “hereof,” “herein” and
“hereunder” and words of similar import refer to this Agreement (or the
certificate or other document in which they are used) as a whole and not to any
particular provision of this Agreement (or such certificate or document);
(e) references to any Article, Section, Schedule or Exhibit are references to
Articles, Sections, Schedules and Exhibits in or to this Agreement (or the
certificate or other document in which the reference is made) and references to
any paragraph, subsection, clause or other subdivision within any Section or
definition refer to such paragraph, subsection, clause or other subdivision of
such Section or definition; (f) the term “including” means “including without
limitation”; (g) references to any law refer to that law as amended from time to
time and include any successor law; (h) references to any agreement refer to
that agreement as from time to time amended or supplemented or as the terms of
such agreement are waived or modified in accordance with its terms;
(i) references to any Person include that Person’s successors and permitted
assigns; and (j) headings are for purposes of reference only and shall not
otherwise affect the meaning or interpretation of any provision hereof.

SECTION 1.03. Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including”, the words “to”
and “until” each means “to but excluding”, and the word “within” means “from and
excluding a specified date and to and including a later specified date”.

ARTICLE II

Purchase of the Purchased Notes; the Facility

SECTION 2.01. Purchase of the Purchased Notes.

(a) Purchase of the Purchased A Note. On the terms and subject to the conditions
set forth in this Agreement, and in reliance on the covenants, representations,
warranties and agreements herein and therein set forth, the Seller shall cause
to be issued, and shall cause the Indenture Trustee to authenticate and deliver
to the Agent and the Agent shall purchase the Purchased A Note, issued on the
Closing Date, on behalf of the Class A Investors. The purchase price payable for
the Purchased A Note shall be equal to the Class A Initial Invested Amount,
which shall be an amount equal to the Class A Percentage of the product of the
initial Principal Balance of Receivables transferred to the Trust times the
Specified Purchase Percentage. The Agent shall hold the Purchased A Note on
behalf of the Class A Conduit Investor and the Class A Alternate Investors in
accordance with the Class A Conduit Investor Percentage and the Class A
Alternate Investor Percentage, respectively, from time to time. To the extent
the Agent holds the Purchased A Note on behalf of the Class A Alternate
Investors, the Agent shall hold the Class A Alternate Investor Percentage of the
Class A Funded Amount on behalf of the Class A Alternate Investors pro rata in
accordance with their respective outstanding portions of the Class

 

  18   Note Purchase Agreement



--------------------------------------------------------------------------------

A Funded Amount funded by them. The Purchased A Note so issued shall be dated
the Closing Date, registered in the name of the Agent and duly authenticated in
accordance with the provisions of the Indenture. Without limiting any other
provision of this Agreement, the issuance of the Purchased A Note and the
funding of the Class A Funded Amount thereunder, if any, on the Closing Date is
subject to the satisfaction of the conditions precedent set forth in Article IV.
Upon such issuance, (i) the Agent shall thereby acquire the Purchased A Note,
under which the initial Class A Funded Amount shall total the principal amount
of the Class A Initial Invested Amount and the maximum principal amount of the
Purchased A Note shall equal the Class A Maximum Net Investment, and (ii) the
Agent and the Class A Investors shall become subject to the terms and conditions
set forth herein and the Indenture including, in the case of the Class A Conduit
Investor, the discretion to fund Class A Incremental Fundings, and, in the case
of the Class A Alternate Investors, the obligation to fund Class A Incremental
Fundings pursuant to the terms of the Indenture and Section 2.03.

(b) Purchase of the Purchased B Note. On the terms and subject to the conditions
set forth in this Agreement and in reliance on the covenants, representations,
warranties and agreements herein and therein set forth, the Seller shall cause
to be issued, and shall cause the Indenture Trustee to authenticate and deliver
to the Agent and the Agent shall purchase the Purchased B Note, issued on the
Closing Date, on behalf of the Class B Investors. The purchase price payable for
the Purchased B Note shall be equal to the Class B Initial Invested Amount,
which shall be an amount equal to the Class B Percentage of the product of the
initial Principal Balance of Receivables transferred to the Trust times the
Specified Purchase Percentage.. The Agent shall hold the Purchased B Note on
behalf of the Class B Conduit Investor and the Class B Alternate Investors in
accordance with the Class B Conduit Investor Percentage and the Class B
Alternate Investor Percentage, respectively, from time to time. To the extent
the Agent holds the Purchased B Note on behalf of the Class B Alternate
Investors, the Agent shall hold the Class B Alternate Investor Percentage of the
Class B Funded Amount on behalf of the Class B Alternate Investors pro rata in
accordance with their respective outstanding portions of the Class B Funded
Amount funded by them. The Purchased B Note so issued shall be dated the Closing
Date, registered in the name of the Agent and duly authenticated in accordance
with the provisions of the Indenture. Without limiting any other provision of
this Agreement, the issuance of the Purchased B Note and the funding of the
Class B Funded Amount thereunder, if any, on the Closing Date is subject to the
satisfaction of the conditions precedent set forth in Article IV. Upon such
issuance, (i) the Agent shall thereby acquire the Purchased B Note, under which
the initial Class B Funded Amount shall total the principal amount of the Class
B Initial Invested Amount and the maximum principal amount of the Purchased B
Note shall equal the Class B Maximum Net Investment and (ii) the Agent and the
Class B Investors shall become subject to the terms and conditions set forth
herein and the Indenture including, in the case of the Class B Conduit Investor,
the discretion to fund Class B Incremental Fundings, and, in the case of the
Alternate Investors, the obligation to fund Class B Incremental Fundings
pursuant to the terms of the Indenture and Section 2.03.

(c) Purchase of the Purchased C Note. On the terms and subject to the conditions
set forth in this Agreement and the Indenture, and in reliance on the covenants,
representations, warranties and agreements herein and therein set forth, the
Seller shall cause to be issued, and shall cause the Indenture Trustee to
authenticate and deliver to the Agent and the Agent shall purchase the Purchased
C Note, issued on the Closing Date, on behalf of the Class C Investors.

 

  19   Note Purchase Agreement



--------------------------------------------------------------------------------

The purchase price payable for the Purchased C Note shall be equal to the Class
C Initial Invested Amount, which shall be an amount equal to the Class C
Percentage of the product of the initial Principal Balance of Receivables
transferred to the Trust times the Specified Purchase Percentage.. The Agent
shall hold the Purchased C Note on behalf of the Class C Conduit Investor and
the Class C Alternate Investors in accordance with the Class C Conduit Investor
Percentage and the Class C Alternate Investor Percentage, respectively, from
time to time. To the extent the Agent holds the Purchased C Note on behalf of
the Class C Alternate Investors, the Agent shall hold the Class C Alternate
Investor Percentage of the Class C Funded Amount on behalf of the Class C
Alternate Investors pro rata in accordance with their respective outstanding
portions of the Class C Funded Amount funded by them. The Purchased C Note so
issued shall be dated the Closing Date, registered in the name of the Agent and
duly authenticated in accordance with the provisions of the Indenture. Without
limiting any other provision of this Agreement, the issuance of the Purchased C
Note and the funding of the Class C Funded Amount thereunder, if any, on the
Closing Date is subject to the satisfaction of the conditions precedent set
forth in Article IV. Upon such issuance, (i) the Agent shall thereby acquire the
Purchased C Note, under which the initial Class C Funded Amount shall total the
principal amount of the Class C Initial Invested Amount and the maximum
principal amount of the Purchased C Note shall equal the Class C Maximum Net
Investment and (ii) the Agent and the Class C Investors shall become subject to
the terms and conditions set forth herein and the Indenture including, in the
case of the Class C Conduit Investor, the discretion to fund Class C Incremental
Fundings, and, in the case of the Alternate Investors, the obligation to fund
Class C Incremental Fundings pursuant to the terms of the Indenture and
Section 2.03.

SECTION 2.02. Facility. Subject to the terms and conditions set forth herein,
the Conduit Investors may make, and the Alternate Investors, to the extent
provided for in Section 2.03(a) and Section 2.03(b), fund Class A Incremental
Fundings, Class B Incremental Fundings and Class C Incremental Fundings, as
applicable, from time to time during the Funding Period in an aggregate
principal amount at any one time outstanding up to but not exceeding the Class A
Maximum Net Investment, the Class B Maximum Net Investment and the Class C
Maximum Net Investment. Within the foregoing limits and subject to the terms and
conditions set forth herein and in the Indenture, the Seller may request Class A
Incremental Fundings, Class B Incremental Fundings and Class C Incremental
Fundings.

SECTION 2.03. Class A Incremental Fundings.

(a) Upon the terms and subject to the conditions set forth herein and in the
Indenture, the Seller, may, at its option, on or prior to the date which is
three (3) Business Days prior to any proposed Incremental Funding Date, submit a
Notice of Incremental Funding, which shall set forth (i) the proposed amount of
such Incremental Funding and (ii) the proposed date of such Incremental Funding,
and the Class A Conduit Investor may at the Class A Conduit Investor’s option,
or the Class A Alternate Investors shall, to the extent provided in
Section 2.03(b), fund the Class A Incremental Funded Amount so requested in
connection with such request. Without limiting any of the foregoing, it is
understood that the Class A Conduit Investor shall not elect to fund any
Incremental Funding after the occurrence of an Event of Default.

(b) Under no circumstances shall the Class A Conduit Investor or any Class A
Alternate Investor fund any Class A Incremental Funding to the extent that,
after giving effect to

 

  20   Note Purchase Agreement



--------------------------------------------------------------------------------

such Class A Incremental Funding and the other Class A Incremental Fundings to
be made by the Class A Alternate Investors concurrently therewith (i) the
Class A Funded Amount would exceed the Class A Maximum Net Investment, (ii) with
respect to any Class A Alternate Investor, its Class A Pro Rata Share of the
Class A Alternate Investor Percentage of the Class A Funded Amount would exceed
its Class A Commitment, or (iii) the Class A Funded Amount plus accrued and
unpaid interest thereon would exceed the Class A Facility Limit.

(c) The Agent will promptly notify the Class A Conduit Investor of the Agent’s
receipt of any Notice of Incremental Funding. If the Notice of Incremental
Funding is received prior to the Conduit Investment Termination Date, the
Class A Conduit Investor shall instruct the Agent to accept or reject such
Notice of Incremental Funding by notice given to the Agent by telephone or
facsimile by no later than the close of its business on the Business Day
following its receipt of any such Notice of Incremental Funding.

(d) Class A Alternate Investor’s Commitment. At no time will the Class A Conduit
Investor have any obligation to fund any Class A Incremental Funding. At all
times on and after the Class A Conduit Investment Termination Date, all Class A
Incremental Fundings shall be made by the Agent on behalf of the Class A
Alternate Investors. At any time when the Class A Conduit Investor has rejected
a request for a Class A Incremental Funding, the Agent shall so notify the
Class A Alternate Investors and the Class A Alternate Investors shall fund such
Class A Incremental Funding, on a pro rata basis, in accordance with their
respective Class A Pro Rata Shares. Notwithstanding anything contained in this
Section 2.03(d) or elsewhere in this Agreement to the contrary, no Class A
Alternate Investor shall be obligated to provide the Agent or the Seller with
funds in connection with a Class A Incremental Funding in an amount that would
result in the portion of the Class A Funded Amount then funded by it exceeding
its Class A Commitment then in effect (minus the unrecovered principal amount of
such Class A Alternate Investor’s investments in the Class A Notes pursuant to
the Program Support Agreement to which it is a party). The obligation of each
Class A Alternate Investor to remit its Class A Pro Rata Share of any Class A
Incremental Funding shall be several from that of each other Class A Alternate
Investor, and the failure of any Class A Alternate Investor to so make such
amount available to the Agent shall not relieve any other Class A Alternate
Investor of its obligation hereunder.

SECTION 2.04. Class B Incremental Fundings.

(a) Upon the terms and subject to the conditions set forth herein and in the
Indenture, the Seller, may, at its option, on or prior to the date which three
(3) Business Days prior to any proposed Incremental Funding Date, submit a
Notice of Incremental Funding to the Indenture Trustee and the Agent, which
shall set forth (i) the proposed amount of such Incremental Funding and (ii) the
proposed date of such Incremental Funding, and the Class B Conduit Investor may
at the Class B Conduit Investor’s option, or the Class B Alternate Investors
shall, to the extent provided in Section 2.04(b), fund the Class B Incremental
Funding so requested in connection with such Notice of Incremental Funding.
Without limiting any of the foregoing, it is understood that the Class B Conduit
Investor shall not elect to fund Class B Incremental Fundings after the
occurrence of an Event of Default.

 

  21   Note Purchase Agreement



--------------------------------------------------------------------------------

(b) Under no circumstances shall the Class B Conduit Investor or any Class B
Alternate Investor fund any Class B Incremental Funding to the extent that,
after giving effect to such Class B Incremental Funding and the other Class B
Incremental Fundings to be made by the Class B Alternate Investors concurrently
therewith (i) the Class B Funded Amount would exceed the Class B Maximum Net
Investment, (ii) with respect to any Class B Alternate Investor, its Class B Pro
Rata Share of the Class B Alternate Investor Percentage of the Class B Funded
Amount would exceed its Class B Commitment or (iii) the Class B Funded Amount
plus accrued and unpaid interest thereon would exceed the Class B Facility
Limit.

(c) The Agent will promptly notify the Class B Conduit Investor of the Agent’s
receipt of any Notice of Incremental Funding. If the Notice of Incremental
Funding is received prior to the Class B Conduit Investment Termination Date,
the Class B Conduit Investor shall instruct the Agent to accept or reject such
Notice of Incremental Funding by notice given to the Agent by telephone or
facsimile by no later than the close of its business on the Business Day
following its receipt of any such Notice of Incremental Funding.

(d) Class B Alternate Investor’s Commitment. At no time will the Class B Conduit
Investor have any obligation to fund any Class B Incremental Funding. At all
times on and after the Class B Conduit Investment Termination Date, all Class B
Incremental Fundings shall be made by the Agent on behalf of the Class B
Alternate Investors. At any time when the Class B Conduit Investor has rejected
a request for a Class B Incremental Funding, the Agent shall so notify the Class
B Alternate Investors and the Class B Alternate Investors shall fund such Class
B Incremental Funding, on a pro rata basis, in accordance with their respective
Class B Pro Rata Shares. Notwithstanding anything contained in this
Section 2.04(d) or elsewhere in this Agreement to the contrary, no Class B
Alternate Investor shall be obligated to provide the Agent or the Seller with
funds in connection with a Class B Incremental Funding an amount that would
result in the portion of the Class B Funded Amount then funded by it exceeding
its Class B Commitment then in effect (minus the unrecovered principal amount of
such Class B Alternate Investor’s investments in the Class B Notes pursuant to
the Program Support Agreement to which it is a party). The obligation of each
Class B Alternate Investor to remit its Pro Rata Share of any such Class B
Incremental Funding shall be several from that of each other Class B Alternate
Investor, and the failure of any Class B Alternate Investor to so make such
amount available to the Agent shall not relieve any other Class B Alternate
Investor of its obligation hereunder.

SECTION 2.05. Class C Incremental Fundings.

(a) Upon the terms and subject to the conditions set forth herein and in the
Indenture, the Seller, may, at its option on or prior to the date which is three
(3) Business Days prior to any proposed Incremental Funding Date, submit a
Notice of Incremental Funding to the Indenture Trustee and the Agent, which
shall set forth in (i) the proposed amount of such Incremental Funding and
(ii) the proposed date of such Incremental Funding, and the Class C Conduit
Investor may at the Class C Conduit Investor’s option, or the Class C Alternate
Investors shall, to the extent provided in Section 2.05(b), fund such Class C
Incremental Funding so requested in connection with such Notice of Incremental
Funding. Without limiting any of the foregoing, it is understood that the Class
C Conduit Investor shall not elect to fund Class C Incremental Fundings after
the occurrence of an Event of Default.

 

  22   Note Purchase Agreement



--------------------------------------------------------------------------------

(b) Under no circumstances shall the Class C Conduit Investor or any Class C
Alternate Investor fund any Class C Incremental Funding to the extent that,
after giving effect to such Class C Incremental Funding and the other Class C
Incremental Fundings to be made by the Class C Alternate Investors concurrently
therewith (i) the Class C Funded Amount would exceed the Class C Maximum Net
Investment, (ii) with respect to any Class C Alternate Investor, its Class C Pro
Rata Share of the Class C Alternate Investor Percentage of the Class C Funded
Amount would exceed its Class C Commitment or (iii) the Class C Funded Amount
plus accrued and unpaid interest thereon would exceed the Class C Facility
Limit.

(c) The Agent will promptly notify the Class C Conduit Investor of the Agent’s
receipt of any Notice of Incremental Funding. If the Notice of Incremental
Funding is received prior to the Class C Conduit Investment Termination Date,
the Class C Conduit Investor shall instruct the Agent to accept or reject such
Notice of Incremental Funding by notice given to the Agent by telephone or
facsimile by no later than the close of its business on the Business Day
following its receipt of any such Notice of Incremental Funding.

(d) Class C Alternate Investor’s Commitment. At no time will the Class C Conduit
Investor have any obligation to fund any Class C Incremental Funding. At all
times on and after the Class C Conduit Investment Termination Date, all Class C
Incremental Fundings shall be made by the Agent on behalf of the Class C
Alternate Investors. At any time when the Class C Conduit Investor has rejected
a request for a Class C Incremental Funding, the Agent shall so notify the Class
C Alternate Investors and the Class C Alternate Investors shall fund such Class
C Incremental Funding, on a pro rata basis, in accordance with their respective
Class C Pro Rata Shares. Notwithstanding anything contained in this
Section 2.05(d) or elsewhere in this Agreement to the contrary, no Class C
Alternate Investor shall be obligated to provide the Agent or the Seller with
funds in connection with a Class C Incremental Funding an amount that would
result in the portion of the Class C Funded Amount then funded by it exceeding
its Class C Commitment then in effect (minus the unrecovered principal amount of
such Class C Alternate Investor’s investments in the Class C Notes pursuant to
the Program Support Agreement to which it is a party). The obligation of each
Class C Alternate Investor to remit its Pro Rata Share of any such Class C
Incremental Funding shall be several from that of each other Class C Alternate
Investor, and the failure of any Class C Alternate Investor to so make such
amount available to the Agent shall not relieve any other Class C Alternate
Investor of its obligation hereunder.

SECTION 2.06. Funding of Borrowings. Each Incremental Funding to be made
hereunder shall be made by the applicable Conduit Investor or the applicable
Alternate Investors, as the case may be, before 1:00 p.m. New York City time on
the proposed date thereof by wire transfer of immediately available funds to the
account of the Agent most recently designated by it in writing for such purpose
by notice to such Person. Not later than 2:00 p.m. New York City time, but
following the receipt by the Agent of funds from the applicable Investors as
aforesaid and upon satisfaction of the conditions precedent set forth in the
Indenture and Article IV hereof, the Agent shall remit the Incremental Fundings
in like funds to the account specified by the Seller from time to time in
writing to the Agent. In addition, unless the applicable Conduit Investor has
notified the Agent that it will not make an Incremental Funding, or an
applicable Alternate Investor has notified the Agent that it does not intend to
pay its applicable Pro Rata Share of an Incremental Funding, the Agent may
assume that such payment has been made and may, but shall not be obligated to,
make the amount of such payment available as set forth in the preceding sentence
in reliance upon such assumption.

 

  23   Note Purchase Agreement



--------------------------------------------------------------------------------

SECTION 2.07. The Notes.

(a) Class A Notes. The funding of the Class A Initial Invested Amount and all
Class A Incremental Fundings made hereunder shall be evidenced by the Purchased
A Note and shall be governed by and subject to the Indenture. All payments to be
made on the Class A Notes shall be made in accordance with the Indenture and the
terms of this Agreement. The sole Holder of the Purchased A Note shall be the
Agent which shall hold such Note for the benefit of the Class A Conduit Investor
and/or Class A Alternate Investors.

(b) Class B Notes. The funding of the Class B Initial Invested Amount and all
Class B Incremental Fundings made hereunder shall be evidenced by the Purchased
B Note and shall be governed by and subject to the Indenture. All payments to be
made on the Class B Notes shall be made in accordance with the Indenture and the
terms of this Agreement. The sole Holder of the Purchased B Note shall be the
Agent which shall hold such Note for the benefit of the Class B Conduit Investor
and/or Class B Alternate Investors.

(c) Class C Notes. The funding of the Class C Initial Invested Amount and all
Class C Incremental Fundings made hereunder shall be evidenced by the Purchased
C Note and shall be governed by and subject to the Indenture. All payments to be
made on the Class C Notes shall be made in accordance with the Indenture and the
terms of this Agreement. The sole Holder of the Purchased C Note shall be the
Agent which shall hold such Note for the benefit of the Class C Conduit Investor
and/or Class C Alternate Investors.

SECTION 2.08. Calculation of Interest.

(a) On or before the second Business Day after the end of each Monthly Period,
the Administrative Agent shall calculate for the related Distribution Date, the
Monthly Interest payable on each Class on such Distribution Date and provide
such calculation to the Servicer in writing. If any Funding Tranche begins to
accrue interest at a Funding Rate other than the CP Rate after the date the
Administrative Agent provides the Monthly Interest calculation for any
Distribution Date, the Administrative Agent shall promptly provide the Servicer
a calculation of the interest that will accrue on such Funding Tranche and be
included in the definition of “Monthly Interest” for such Distribution Date. The
parties acknowledge that the interest calculation set forth in clause (C) of the
definition of “Monthly Interest” shall be an estimate. If the estimated accruals
exceed the actual accruals, the Administrative Agent shall reimburse such
excess. If the actual accruals exceed the estimated accruals, the Seller shall
reimburse the Administrative Agent.

(b) If (i) any distribution of principal is made with respect to any Funding
Tranche with a Fixed Period and a fixed interest rate other than on a
Distribution Date after the occurrence of an Event of Default or the last day of
a Fixed Period with respect to such Funding Tranche and (ii) the interest paid
by an Investor to providers of funds to it to fund that Funding Tranche exceeds
returns earned by such Investor from the first day through the last day of that
Fixed Period factoring in actual returns earned during the Fixed Period and
assuming

 

  24   Note Purchase Agreement



--------------------------------------------------------------------------------

redeployment of such funds in highly rated short-term money market instruments
from the date of principal distribution through the end of the Fixed Period,
then, upon written notice (including a detailed calculation of such Breakage
Payment) from the Administrative Agent to the Servicer, such Investor shall be
entitled to receive additional amounts in the amount of such excess (each, a
“Breakage Payment”) on the date of such distribution, so long as such written
notice is received not later than noon, New York City time, on the first
Business Day immediately preceding such distribution.

SECTION 2.09. Assignments to Alternate Investors.

(a) On any date prior to the applicable Commitment Termination Date (including
on or after any date on which a Conduit Investor has elected in its discretion
not to fund an Incremental Funding hereunder pursuant to Section 2.03(d),
2.04(d) or 2.05(d)), if the Administrator on behalf of such Conduit Investor so
elects, by written notice to the Agent, such Conduit Investor does hereby assign
on the Assignment Date referred to below, all or such portions, as may be
elected by such Conduit Investor, of the Class A Conduit Investor Percentage of
the Class A Funded Amount, the Class B Conduit Investor Percentage of the Class
B Funded Amount or the Class C Conduit Investor Percentage of the Class C Funded
Amount, as the case may be (the “Assigned Percentage”), and the Class A
Alternate Investors, the Class B Alternate Investors or the Class C Alternate
Investors, as applicable, shall purchase such Assigned Percentage by the payment
by each applicable Alternate Investor of its Assignment Purchase Price;
provided, however, that unless such assignment is an assignment of all of such
Conduit Investor’s interest in the Class A Funded Amount, the Class B Funded
Amount or the Class C Funded Amount, as the case may be, and the Purchased A
Note, the Purchased B Note or the Purchased C Note, as the case may be, in whole
on or after the applicable Conduit Investment Termination Date, no such
assignment shall take place pursuant to this Section 2.09 if the Funded Amount
shall exceed an amount equal to the Aggregate Receivables Balance less the
Specified Amount. Notwithstanding anything to the contrary set forth in this
Agreement, no Alternate Investor shall have any obligation to purchase the
applicable Conduit Investor Percentage of the applicable Funded Amount, or any
portion thereof if (x) after giving effect to such purchase, the applicable Net
Investment would exceed its applicable Commitment or (y) Event of Bankruptcy
shall have occurred with respect to the applicable Conduit Investor, as
applicable. The Agent shall promptly notify the Indenture Trustee, the Servicer
and the Seller of any assignment herein described. No further documentation or
action on the part of a Conduit Investor or the Trust shall be required to
exercise the rights set forth in the immediately preceding sentence, other than
the giving of the notice by the Administrator on behalf of the applicable
Conduit Investor referred to in such sentence and the delivery by the Agent of a
copy of such notice to each applicable Alternate Investor (the date of the
receipt by the Agent of any such notice being the “Assignment Date”). Each
applicable Alternate Investor hereby agrees, unconditionally and irrevocably and
under all circumstances, without setoff, counterclaim or defense of any kind, to
pay the full amount of its Assignment Purchase Price on such Assignment Date to
the applicable Conduit Investor in immediately available funds to an account
designated by the Agent. Upon any assignment in whole by the applicable Conduit
Investor to the applicable Alternate Investors on or after the Conduit
Investment Termination Date as contemplated hereunder, the applicable Conduit
Investor shall cease to make any additional Incremental Fundings hereunder. At
all times prior to the applicable Conduit Investment Termination Date, nothing
herein shall prevent a Conduit Investor from making a subsequent Incremental
Funding hereunder, in its sole discretion, following any assignment pursuant to
this Section 2.09 or from making more than one assignment pursuant to this
Section 2.09.

 

  25   Note Purchase Agreement



--------------------------------------------------------------------------------

(b) Upon an assignment described in subsection (a) and upon any other assignment
of the any Note Interests from a Conduit to the applicable Alternate Investors,
all such Note Interests previously owned by such Conduit Investor and so
assigned shall become Note Interests owned by the applicable Alternate
Investors, and all payments to be made under the Indenture on the related Notes,
the beneficial ownership of which has been assigned to such Alternate Investors
shall be made to the Agent for the account of each such Alternate Investor in
accordance with its applicable Pro Rata Share of the applicable Alternate
Investor Percentage.

(c) After any assignment in whole by a Conduit Investor to its applicable
Alternate Investors pursuant to this Section 2.09 at any time on or after the
Conduit Investment Termination Date (and the payment of all amounts owing to
such Conduit Investor in connection therewith), all rights of the Administrator
and the Collateral Agent set forth herein shall be given to the Agent on behalf
of the such Alternate Investors instead of the Administrator and the Collateral
Agent.

(d) In the event that the aggregate of the Assignment Purchase Prices paid by
the Alternate Investors pursuant to this Section 2.09 on any Assignment Date
occurring on or after the Conduit Investment Termination Date is less than the
applicable Net Investment of a Conduit Investor on such Assignment Date, then to
the extent proceeds thereafter received by the Agent in respect of the
applicable Net Investment exceed the aggregate (without duplication) of the
unrecovered Assignment Purchase Prices and applicable Net Investment funded by
such Alternate Investors, as applicable, such excess shall be remitted by the
Agent to such Conduit Investor (or to the Administrator on its behalf) for the
account of such Conduit Investor.

(e) On each date (i) an Incremental Funding is made hereunder, (ii) any portion
of any Invested Amount of a Conduit Investor is assigned pursuant to
Section 2.09 hereof or (iii) the principal amount of a Purchased Note is
reduced, a duly authorized officer, employee or agent of the Agent shall make
appropriate notations in its books and records of the amount of each such
Incremental Funding and the applicable rates of interest, assignment or
reduction, as applicable, and the allocation of the amount of such Incremental
Funding, assignment or reduction in the principal amount of a Purchased Note,
among the applicable Investors, and, in the case of clause (ii), promptly report
the same to the Indenture Trustee. Each of the Servicer, the Seller and each
Investor authorizes each duly authorized officer, employee and agent of the
Agent to make such notations on the books and records as aforesaid and such
notation made in accordance with the foregoing authority shall be binding on the
Servicer, the Seller and each Investor absent manifest error.

(f) Whenever any amount is paid in respect of principal and interest to the
Agent in connection with a Purchased Note, the Agent will promptly allocate such
amounts among the applicable Alternate Investors and pay, or cause to be paid,
out of such funds received by it, to each Investor, its applicable share of such
amount in accordance with the Indenture and, if not otherwise specified therein,
its share of the applicable Conduit Investor Percentage or Alternate Investor
Percentage, as applicable. Whenever any amount is paid pursuant to the Indenture
to the Agent in connection with a Purchased Note, the Agent shall promptly
allocate such amounts

 

  26   Note Purchase Agreement



--------------------------------------------------------------------------------

among the applicable Investors and pay, or cause to be paid, out of such funds
received by it, to each applicable Investor, its applicable share of such
amount; provided, that if the amount paid to the Agent in respect of such costs
and fees is insufficient to pay the amount due to each Investor in respect of
such amounts, the Agent shall distribute the amount it has received to each
Investor pro rata based on the amounts owed for such costs and fees and
forthwith report the amount of such deficiency to the Seller, the Indenture
Trustee and the Servicer.

SECTION 2.10. Nonrecourse Nature of Transactions. All assignments of any Note
Interest from any Conduit Investor to any Alternate Investors pursuant to
Section 2.09 shall be without recourse or warranty, express or implied, except
that such Note Interests are free and clear of adverse claims created by or
arising as a result of claims against the Agent or such Conduit Investor.
Nothing in this Section 2.10 shall be deemed to limit any rights of any Conduit
Investor under any other provisions of this Agreement to assign its right, title
and interest in any portion of any Note Interests owned by such Conduit
Investor.

SECTION 2.11. Defaulting Alternate Investor. If, by 2:00 p.m. (New York City
time) on the proposed date of any Incremental Funding, whether or not the Agent
has advanced the amount of the applicable Incremental Funding one or more
Alternate Investors (each, a “Defaulting Alternate Investor”, and each Alternate
Investor other than a Defaulting Alternate Investor being referred to as a
“Non-Defaulting Alternate Investor”) fails to make available to the Agent either
its Pro Rata Share of the such Incremental Funding required under Section 2.03
or its Assignment Purchase Price under Section 2.09 (the aggregate amount not so
made available to the Agent being herein called the “Purchase Price Deficit”),
then upon notice from the Agent, each applicable Non-Defaulting Alternate
Investor shall promptly pay, by no later than 3:00 p.m. (New York City time) to
the Agent, in immediately available funds at an account designated by the Agent,
an amount equal to the lesser of (x) such Non-Defaulting Alternate Investor’s
proportionate share (based upon the relative Commitments of the Non-Defaulting
Alternate Investors) of the Purchase Price Deficit and (y) its unused applicable
Commitment. A Defaulting Alternate Investor shall forthwith, upon demand, pay to
the Agent for the ratable benefit of the Non-Defaulting Alternate Investors all
amounts paid by each Non-Defaulting Alternate Investor on behalf of such
Defaulting Alternate Investor, together with interest thereon, for each day from
the date a payment was made by a Non-Defaulting Alternate Investor until the
date such Non-Defaulting Alternate Investor has been paid such amounts in full,
at a rate per annum equal to the sum of the Corporate Base Rate, plus 2.00%. In
addition, if, after giving effect to the provisions of the immediately preceding
sentence, any Purchase Price Deficit with respect to any Assignment Purchase
Price continues to exist, each such Defaulting Alternate Investor shall pay
interest to the Agent, for the account of the applicable Conduit Investor, on
such Defaulting Alternate Investor’s portion of such remaining Purchase Price
Deficit, at a rate per annum equal to the sum of the Corporate Base Rate, plus
2.00%, for each day from the applicable Assignment Date until the date such
Defaulting Alternate Investor shall pay its portion of such remaining Purchase
Price Deficit in full to the applicable Conduit Investor, as applicable. The
obligations of the Alternate Investors to make Incremental Fundings hereunder
are several and not joint, and the failure of any Alternate Investor to pay its
applicable portion of any Incremental Funding hereunder shall not relieve any
other Alternate Investor of its obligation, if any, hereunder to pay an amount
equal to its applicable portion of such Incremental Funding, as the case may be.

 

  27   Note Purchase Agreement



--------------------------------------------------------------------------------

SECTION 2.12. Sharing of Payments, Etc. If any Investor (for purposes of this
Section only, being a “Recipient”) shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of setoff, or otherwise) on
account of any Note Interests owned by it in excess of its ratable share of
payments on account of the applicable Invested Amount obtained by the Investors
entitled thereto, such Recipient shall forthwith purchase from the Investors
entitled to a share of such amount participations in the applicable Note
Interests owned by such Persons as shall be necessary to cause such Recipient to
share the excess payment ratably with each such other Person entitled thereto;
provided, that if all or any portion of such excess payment is thereafter
recovered from such Recipient, such purchase from each such other Person shall
be rescinded and each such other Person shall repay to the Recipient the
purchase price paid by such Recipient for such participation to the extent of
such recovery, together with an amount equal to such other Person’s ratable
share (according to the proportion of (a) the amount of such other Person’s
required payment to (b) the total amount so recovered from the Recipient) of any
interest or other amount paid or payable by the Recipient in respect of the
total amount so recovered.

SECTION 2.13. Downgrade of Alternate Investor. (a) Downgrades Generally. If at
any time on or prior to the Commitment Termination Date, the short term debt
rating of any Alternate Investor shall fail to satisfy the Alternate Investor
Rating Criteria, such Alternate Investor, upon request of the Seller or the
Agent, shall, within thirty (30) days of such request, assign its rights and
obligations hereunder to another financial institution (which institution’s
short term debt shall satisfy the Alternate Investor Rating Criteria). In such
case, if any such Alternate Investor shall not have assigned its rights and
obligations under this Agreement within the time period described above (the
“Required Downgrade Assignment Period”), the Seller or the Administrator on
behalf of the applicable Conduit Investor shall have the right to require such
Alternate Investor to pay upon one (1) Business Day’s notice at any time after
the Required Downgrade Assignment Period (and each such Alternate Investor
hereby agrees in such event to pay within such time) to the Agent an amount
equal to such Alternate Investor’s unused Commitment (a “Downgrade Draw”) for
deposit by the Agent into an account, in the name of the Agent (a “Downgrade
Collateral Account”), which shall be in satisfaction of such Alternate
Investor’s obligations to make Incremental Fundings and to pay its Assignment
Purchase Price upon an assignment from the applicable Conduit Investor in
accordance with Section 2.09; provided, that if, during the Required Downgrade
Assignment Period, such Alternate Investor delivers a written notice to the
Agent of its intent to deliver a direct pay irrevocable letter of credit
pursuant to this proviso in lieu of the payment required to fund the Downgrade
Draw and actually delivers such letter of credit, then such Alternate Investor
will not be required to fund such Downgrade Draw. If any Alternate Investor
gives the Agent such notice, then such Alternate Investor shall, within one (1)
Business Day after the Required Downgrade Assignment Period, deliver to the
Agent a direct pay irrevocable letter of credit in favor of the Agent in an
amount equal to the unused portion of such Alternate Investor’s Commitment,
which letter of credit shall be issued through an United States office of a bank
or other financial institution (i) whose short-term debt ratings by S&P, Moody’s
and Fitch are at least equal to the ratings assigned by such statistical rating
organization to the Commercial Paper and (ii) that is acceptable to the
applicable Conduit Investor and the Agent. Such letter of credit shall provide
that the Agent may draw thereon for payment of any Incremental Funding or
Assignment Purchase Price payable by such Alternate Investor which is not paid
hereunder when required, shall expire no earlier than the close of business of
the last day of the Commitment Termination Date and shall otherwise be in form
and substance acceptable to the Agent.

 

  28   Note Purchase Agreement



--------------------------------------------------------------------------------

(b) Application of Funds in Downgrade Collateral Account. If any Alternate
Investor shall be required pursuant to Section 2.13(a) to fund a Downgrade Draw,
then the Agent shall apply the monies in the Downgrade Collateral Account
applicable to such Alternate Investor’s applicable Pro Rata Share of Incremental
Fundings required to be made by the Alternate Investors, to any Assignment
Purchase Price payable by such Alternate Investor pursuant to Section 2.09 at
the times, in the manner and subject to the conditions precedent set forth in
this Agreement. The deposit of monies in such Downgrade Collateral Account by
any Alternate Investor shall not constitute an Incremental Funding or the
payment of any Assignment Purchase Price (and such Alternate Investor shall not
be entitled to interest on such monies except as provided below in this
Section 2.13(b), unless and until (and then only to the extent that) such monies
are used to fund an Incremental Funding, as the case may be, or to pay any
Assignment Purchase Price pursuant to the first sentence of this
Section 2.13(b). The amount on deposit in such Downgrade Collateral Account
shall be invested by the Agent in Permitted Investments and such Permitted
Investments shall be selected by the Agent in its sole discretion. The Agent
shall remit to such Alternate Investor, on the last Business Day of each month,
the income actually received thereon. Unless required to be released as provided
below in this subsection, proceeds received by the Agent in respect of such
Alternate Investor’s portion of the any Invested Amount shall be deposited in
the Downgrade Collateral Account for such Alternate Investor. Amounts on deposit
in such Downgrade Collateral Account shall be released to such Alternate
Investor (or the stated amount of the letter of credit delivered by such
Alternate Investor pursuant to subsection (a) above may be reduced) within one
(1) Business Day after each Payment Date following the Commitment Termination
Date to the extent that, after giving effect to the distributions made and
received by the Investors on such Payment Date, the amount on deposit in such
Downgrade Collateral Account would exceed such Alternate Investor’s applicable
Pro Rata Share (determined as of the day prior to the Commitment Termination
Date) of any Invested Amounts then funded by the applicable Conduit Investor
multiplied by 1.02 (rounded up to the nearest $1,000). All amounts remaining in
such Downgrade Collateral Account or funded by a letter of credit shall be
released to such Alternate Investor no later than the Business Day immediately
following the earliest of (i) the Closing Date of any replacement of such
Alternate Investor or removal of such Alternate Investor as a party to this
Agreement, (ii) the date on which such Alternate Investor shall furnish the
Agent with confirmation that such Alternate Investor shall have short-term debt
ratings that satisfy the Alternate Investor Rating Criteria and (iii) subject to
Section 2.14, the Commitment Termination Date. Nothing in this Section 2.13
shall affect or diminish in any way any such downgraded Alternate Investor’s
Commitment to the Seller or the applicable Conduit Investor or such downgraded
Alternate Investor’s other obligations and liabilities hereunder and under the
other Transaction Documents.

SECTION 2.14. Non-Renewing Alternate Investors. If at any time the Seller
requests that the Alternate Investors renew their Commitments hereunder and some
but less than all the Alternate Investors consent to such renewal within thirty
(30) days of such request, the Seller may arrange for an assignment to one or
more financial institutions of all the rights and obligations hereunder of each
such non-consenting Alternate Investor in accordance with Section 8.01. Any such
assignment shall become effective on the then-current Commitment Termination
Date. Each Alternate Investor which does not so consent to any renewal shall
cooperate fully with the Seller in effectuating any such assignment.

 

  29   Note Purchase Agreement



--------------------------------------------------------------------------------

SECTION 2.15. Notice of Ratings Change. Upon the occurrence of a decline below
the Alternate Investor Rating Criteria or withdrawal of its short-term debt
rating by any Rating Agency, each Alternate Investor shall give prompt written
notice of such change or withdrawal to the Agent, who shall then promptly inform
each other Alternate Investor, the Servicer and the Seller.

ARTICLE III

Representations and Warranties

SECTION 3.01. Representation and Warranties.

(a) The Seller hereby makes the following representations and warranties to the
Agent and the Investors as of the Closing Date and as of each Incremental
Funding Date and the Investors and the Agent shall be deemed to have relied on
such representations and warranties in purchasing the Purchased Notes on the
Closing Date and in making (or committing to make) each Incremental Funding on
each Incremental Funding Date:

(i) the Seller repeats and reaffirms that the representations and warranties of
the Seller set forth in Section 3.01 of the Pooling Agreement and represents and
warrants that such representations and warranties are true and correct;

(ii) each of the Transaction Documents executed by the Seller has been duly
authorized, executed and delivered by the Seller, and is the valid and legally
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except that the enforcement thereof may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium or other similar laws now
or hereafter in effect relating to creditors’ rights generally and (ii) general
principles of equity and the discretion of the court before which any proceeding
therefor may be brought;

(iii) the Purchased Notes have been duly and validly authorized, and, when
executed and authenticated in accordance with the terms of the Indenture, and
delivered to and paid for in accordance with this Agreement, will be duly and
validly issued and outstanding and will be entitled to the benefits of the
Indenture, except that the enforcement thereof may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally and (ii) general principles of
equity and the discretion of the court before which any proceeding therefor may
be brought;

(iv) there is no pending or, to the Seller’s knowledge, threatened action, suit
or proceeding by or against the Seller before any Governmental Authority or any
arbitrator (i) asserting the invalidity of this Agreement, any other Transaction
Document or the Purchased Notes, (ii) seeking to prevent the issuance of the
Purchased Notes or the consummation of any of the transactions contemplated by
this Agreement or any other Transaction Document, (iii) that might materially
and adversely affect the performance

 

  30   Note Purchase Agreement



--------------------------------------------------------------------------------

by the Seller or the Trust of its obligations under, or the validity or
enforceability of, this Agreement, any other Transaction Document or the
Purchased Notes or (iv) that if determined adversely as to the Seller or the
Trust would have a Material Adverse Effect;

(v) except for those caused by the failure of NFC and its affiliates to deliver
its financial statements and related financial information for the fiscal year
ended October 31, 2005, or for the first fiscal quarter of 2006, in each case,
prior to May 31, 2006, the Seller (i) is not in violation of its Certificate of
Incorporation or By-Laws and (ii) is not in breach or violation of any of the
terms or provisions of, or with the giving of notice or lapse of time, or both,
would be in default under, any contract, indenture, mortgage, deed of trust,
loan agreement, note, lease, partnership agreement, or other agreement or
instrument to which the Seller is a party or by which it may be bound or to
which any of its properties or assets may be subject, except for such violations
or defaults that would not have a Material Adverse Effect;

(vi) any taxes, fees and other charges of Governmental Authorities applicable to
the Seller in connection with the execution, delivery and performance by the
Seller of the Transaction Documents or otherwise applicable to the Seller in
connection with the Trust have been paid or will be paid by the Seller at or
prior to the Closing Date or Incremental Funding Date, as applicable, to the
extent then due, except for any such failures to pay which, individually and in
the aggregate, would not have a Material Adverse Effect;

(vii) the Trust has been duly created and is validly existing under the laws of
the State of Delaware and the Seller has authorized the Trust to issue and sell
the Purchased Notes;

(viii) on the date hereof and on each Incremental Funding Date, the Seller is
not insolvent or the subject of any voluntary or involuntary bankruptcy
proceeding;

(ix) no proceeds of a purchase hereunder will be used by the Seller (i) for a
purpose that violates or would be inconsistent with Regulations T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction in violation of
Section 13 or 14 of the Securities Exchange Act of 1934, as amended;

(x) Assuming the accuracy of the representations and warranties of Investors set
forth herein, the sale of the Purchased Notes pursuant to the terms of this
Agreement and the Indenture will not require registration of the Purchased Notes
under the Act;

(xi) neither the Trust nor the Seller is an “investment company” or is
controlled by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended;

(xii) No written information furnished or to be furnished by the Seller or any
of its Affiliates, agents or representatives to the Investors or the Agent for
purposes of or in connection with this Agreement, including, without limitation,
any reports delivered pursuant to Section 5.03 and any information relating to
the Receivables and NFC’s retail

 

  31   Note Purchase Agreement



--------------------------------------------------------------------------------

receivables financing business, is or shall be inaccurate in any material
respect, or contains or shall contain any material misstatement of fact, or
omits or shall omit to state a material fact or any fact necessary to make the
statements contained therein not misleading, in each case as of the date such
information was or shall be stated or certified and as of the date such
information was delivered by the Seller or any of its Affiliates, agents or
representatives to the Investors or the Agent.

(b) NFC hereby makes the following representations and warranties to the
Investors and the Agent, as of the Closing Date and as of each Incremental
Funding Date, (except as to the Designated Receivables, which are made as of the
date such Designated Receivables were sold to the Seller) and the Investors and
the Agent shall be deemed to have relied on such representations and warranties
in purchasing the Purchased Notes on the Closing Date and in making (or
committing to make) each Incremental Funding on each Incremental Funding Date.

(i) NFC repeats and reaffirms to the Investors and the Agent the
representations, warranties and covenants of the Servicer set forth in
Section 5.01 of the Servicing Agreement and the representations and warranties
of NFC set forth in Section 5.01 of the Purchase Agreement and, as of the date
any Designated Receivables were sold to the Seller, the representations and
warranties of NFC set forth in Section 3.02 of the Purchase Agreement with
respect to such Receivables as of such date of sale and represents and warrants
that all such representations and warranties are true and correct as of such
date;

(ii) no Governmental Action which has not been obtained is required by or with
respect to NFC in connection with any of the Transaction Documents, except any
such failure which would not have a Material Adverse Effect;

(iii) each of the Transaction Documents has been duly authorized, executed and
delivered by NFC, and is the valid and legally binding obligation of NFC,
enforceable against NFC in accordance with its terms, except that the
enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
and the discretion of the court before which any proceeding therefor may be
brought;

(iv) the Purchased Notes have been duly and validly authorized, and, when
executed and authenticated in accordance with the terms of the Indenture, and
when delivered to and paid for in accordance with this Agreement, will be duly
and validly issued and outstanding and will be entitled to the benefits of the
Indenture, except that the enforcement thereof may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally and (ii) general principles of
equity and the discretion of the court before which any proceeding therefor may
be brought;

(v) there is no pending or, to NFC’s knowledge, threatened action, suit or
proceeding by or against NFC or the Seller before any Governmental Authority or
any arbitrator (i) asserting the invalidity of this Agreement, any other
Transaction Document

 

  32   Note Purchase Agreement



--------------------------------------------------------------------------------

or the Purchased Notes, (ii) seeking to prevent the issuance of the Purchased
Notes or the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document, (iii) that might materially and
adversely affect the performance by either of NFC, the Seller or the Trust of
its obligations under, or the validity or enforceability of, this Agreement, any
other Transaction Document or the Purchased Notes or (iv) that if determined
adversely as to NFC, the Seller or the Trust would have a Material Adverse
Effect;

(vi) Except for those caused by the failure of NFC and its affiliates to deliver
its financial statements and related financial information for the fiscal year
ended October 31, 2005, or for the first fiscal quarter of 2006, in each case,
prior to May 31, 2006, NFC (i) is not in violation of its Certificate of
Incorporation or By-Laws and (ii) is not in breach or violation of any of the
terms or provisions of, or with the giving of notice or lapse of time, or both,
would be in default under, any contract, indenture, mortgage, deed of trust,
loan agreement, note, lease, partnership agreement, or other agreement or
instrument to which NFC is a party or by which it may be bound or to which any
of its properties or assets may be subject, except for such violations or
defaults that would not have a Material Adverse Effect;

(vii) any taxes, fees and other charges of Governmental Authorities applicable
to NFC in connection with the execution, delivery and performance by NFC of the
Transaction Documents or otherwise applicable to NFC in connection with the
Trust have been paid or will be paid by NFC at or prior to the Closing Date or
Incremental Funding Date, as applicable, to the extent then due, except for any
such failures to pay which, individually and in the aggregate, would not have a
Material Adverse Effect;

(viii) the Trust has been duly created and is validly existing under the laws of
the State of Delaware;

(ix) on the date hereof and on each Incremental Funding Date, NFC is not
insolvent or the subject of any insolvency proceeding;

(x) no written information furnished or to be furnished by NFC or its
Affiliates, agents or representatives to the Investors or the Agent for purposes
of or in connection with this Agreement, including, without limitation, any
reports delivered pursuant to Section 5.02 and any information relating to the
Receivables and NFC’s retail receivable financing business, is or shall be
inaccurate in any material respect, or contains or shall contain any material
misstatement of fact, or omits or shall omit to state a material fact or any
fact necessary to make the statements contained therein not misleading, in each
case as of the date such information was or shall be stated or certified, and
such information heretofore furnished remains true and correct in all material
respects as of the date such information was delivered by NFC or any of its
Affiliates, agents or representatives to the Investors or the Agent.

(c) The Notes purchased by the Administrative Agent on behalf of the Investors
pursuant to this Agreement will be acquired for investment only and not with a
view to any public distribution thereof, and no Investor will offer to sell or
otherwise dispose of its

 

  33   Note Purchase Agreement



--------------------------------------------------------------------------------

interest in the Notes so acquired by it (or any interest therein) in violation
of any of the registration requirements of the Act or any applicable state or
other securities laws. The Administrative Agent and each Investor acknowledges
that it has no right to require the Seller to register under the Act or any
other securities law any Note to be acquired by the Administrative Agent on
behalf of such Investor pursuant to this Agreement.

The Investors and Administrative Agent have such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Notes and the Investors are able to bear the
economic risk of such investment. The Investors and Administrative Agent have
reviewed the Pooling and Servicing Agreement and the Indenture (including the
schedule and exhibits thereto) and have had the opportunity to perform due
diligence with respect thereto and to ask questions of and receive answers from
the Seller and its representatives concerning the Seller, the Trust and the
Notes. Each of the Investors and Administrative Agent is an “accredited
investor” as defined in Rule 501, promulgated by the Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933, as amended.

(d) None of the Investors or the Administrative Agent is required to register as
an “investment company” nor are the Investors or the Administrative Agent
controlled by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

ARTICLE IV

Conditions

SECTION 4.01. Conditions Precedent.

(a) The obligation of the Agent, for the benefit of the Investors to purchase
the Purchased Notes and the effectiveness of the Commitments under this
Agreement are subject to the conditions precedent that (i) the Agent shall have
received on or before the date of such purchase each of the Transactions
Documents and (ii) the Agent shall have received all fees and expenses required
to be paid on such date pursuant to the terms of this Agreement and the Fee
Letter.

(b) The funding of the Class A Initial Invested Amount, the Class B Initial
Invested Amount and the Class C Initial Invested Amount and each Incremental
Funding hereunder shall be subject to the further conditions precedent that:

(i) the Agent has received copies of all settlement statements and all reports
required to be delivered by the Servicer to the pursuant to Section 2.17 of the
Servicing Agreement;

(ii) each of the representations and warranties of the Seller and the Servicer
made herein and of the Trust made in the Transaction Documents shall be true and
correct in all material respects as of the applicable Closing Date or
Incremental Funding Date (except to the extent they expressly relate to an
earlier or later time);

 

  34   Note Purchase Agreement



--------------------------------------------------------------------------------

(iii) the Seller, the Trust and the Servicer shall be in compliance in all
material respects with all of their respective covenants contained in the
Transaction Documents;

(iv) no Event of Default shall have occurred and be continuing;

(v) the Termination Date has not occurred;

(vi) each Incremental Funding shall be requested in a minimum principal amount
of $1,000,000 and whole dollar increments in excess thereof; provided, that an
Incremental Funding may be requested in the entire remaining Maximum Funded
Amount (even if such amount is less than $1,000,000; and

(vii) the Incremental Funded Amount of any Incremental Funding shall not exceed
the Specified Purchase Percentage of the Starting Receivables Balance of the
Subsequent Receivables transferred to the Trust on or prior to such Incremental
Funding Date but after the immediately preceding Incremental Funding Date.

ARTICLE V

Covenants of the Seller and Servicer

SECTION 5.01. Access. So long as any Purchased Note remains outstanding, each of
NFC and the Seller will, at any time from time to time during regular business
hours with reasonable notice to the Seller and NFC, permit the Investors or the
Agent, or their agents or representatives to:

(a) examine all books, records and documents (including computer tapes and
disks) in the possession or under the control of the Seller or NFC relating to
the Receivables, and

(b) visit the offices and property of the Seller or NFC for the purpose of
examining such materials described in clause (a) above;

it being understood that except as provided in Section 8.12, any information
obtained by an Investor or the Agent pursuant to this Section 5.01 shall be held
in confidence by the Investors and the Agent unless and to the extent such
information (i) has become available to the public, (ii) is required or
requested by any Governmental Authority or in any court proceeding or (iii) is
required by any Governmental Rule. In the case of any disclosure permitted by
clause (ii) or (iii) an Investor and the Agent shall use commercially reasonable
efforts to (x) provide the Seller with advance notice of any such disclosure and
(y) cooperate with the Seller in limiting the extent or effect of any such
disclosure.

SECTION 5.02. Information from NFC. So long as the Purchased Notes remain
outstanding, NFC will furnish to the Agent:

(a) a copy of each certificate, opinion, report, statement, notice or other
communication (other than investment instructions) furnished by or on behalf of
NFC or the Seller to the Indenture Trustee under any Transaction Document,
concurrently therewith, and promptly after receipt thereof, a copy of each
notice, demand or other communication received by or on behalf of NFC or the
Seller under any Transaction Document;

 

  35   Note Purchase Agreement



--------------------------------------------------------------------------------

(b) such other information (including financial information), documents, records
or reports respecting the Trust, the Receivables, the Seller or, to the extent
it relates to the origination of Receivables or the servicing of the Trust, NFC,
as the Investors or Agent may from time to time reasonably request;

(c) as soon as available and in any event within (i) 45 days after the end of
each of the first three fiscal quarters of any fiscal year and (ii) 120 days
after the end of the last fiscal quarter of any fiscal year, copies of the
interim or annual, as applicable, financial statements of NFC, prepared in
conformity with generally accepted accounting principles consistently applied;
provided, however that NFC shall not be required to deliver its financial
statements for fiscal year 2005 and for the first quarter of fiscal 2006 until
the earlier to occur of May 31, 2006 and five (5) Business Days after the filing
thereof with the SEC; and

(d) as soon as possible and in any event within two Business Days after
knowledge thereof by a Responsible Officer of NFC, notice of each Event of
Default or event which with the giving of notice or the passage of time or both
would constitute an Event of Default.

SECTION 5.03. Security Interests; Further Assurances. The Seller will take all
action reasonably necessary to maintain the Indenture Trustee’s first priority
perfected security interest in the Receivables and the collateral granted
pursuant to the Indenture. The Seller agrees to take any and all acts and to
execute any and all further instruments necessary or reasonably requested by the
Investors or the Agent to more fully effect the purposes of this Agreement.

SECTION 5.04. Further Covenants. Each of the Seller and NFC will duly observe
and perform each of its covenants set forth in the other Transaction Documents
in all material respects.

SECTION 5.05. Amendments. Neither the Seller nor NFC will not make, or permit
any Person to make, any amendment, modification or change to, or provide any
waiver under any Transaction Document without the prior written consent of the
Agent.

ARTICLE VI

Indemnification

SECTION 6.01. Indemnities by the Seller Parties. Without limiting any other
rights that the Agent or any Investor may have hereunder or under applicable
law, (A) the Seller hereby agrees to indemnify (and pay upon demand to) the
Agent and each Investor and their respective assigns, officers, directors,
agents and employees (each an “Indemnified Party”) from and against any and all
damages, losses, claims, taxes, liabilities, costs, expenses and for all other
amounts payable, including reasonable attorneys’ fees (which attorneys may be
employees of the Agent or such Investor) and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by an Investor of an interest in the
Receivables, and (B) the Servicer hereby agrees to indemnify (and pay upon
demand to) each

 

  36   Note Purchase Agreement



--------------------------------------------------------------------------------

Indemnified Party for Indemnified Amounts awarded against or incurred by any of
them arising out of the Servicer’s activities as Servicer hereunder excluding,
however, in all of the foregoing instances under the preceding clauses (A) and
(B):

(i) Indemnified Amounts to the extent such Indemnified Amounts resulted from
gross negligence or willful misconduct on the part of the Indemnified Party
seeking indemnification;

(ii) Indemnified Amounts to the extent arising from the acts or omissions of a
successor Servicer;

(iii) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible;

(iv) taxes imposed by any jurisdiction in which such Indemnified Party is or
would be subject to tax (unless such tax arises solely as a result of the
transactions contemplated by this Agreement) on or measured by the overall net
income of such Indemnified Party to the extent that the computation of such
taxes is consistent with the characterization for income tax purposes of the
acquisition by the Investors of interests in the Purchased Notes as a loan or
loans by the Investors to Seller secured by the Receivables; or

(v) arising from a breach of any representation or warranty with respect to any
Receivable, to the extent such Receivable is repurchased in accordance with the
terms of the Pooling Agreement and the Purchase Agreement.

provided, however, that nothing contained in this sentence shall limit the
liability of the Seller or NFC or limit the recourse of the Investors to the
Seller or NFC for amounts otherwise specifically provided to be paid by the
Seller or NFC under the terms of this Agreement or any Transaction Document.

SECTION 6.02. Increased Cost and Reduced Return. If after the date hereof, any
Investor shall be charged any fee, expense or increased cost on account of the
adoption of any applicable law, rule or regulation (including any applicable
law, rule or regulation regarding capital adequacy) or any change therein, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof or any accounting board or authority (whether or not part
of government) which is responsible for the establishment or interpretation of
national or international accounting principles, or compliance with any request
or directive (whether or not having the force of law) of any such authority,
central bank or comparable agency or accounting board or authority (a
“Regulatory Change”): (i) that subjects any Investor to any charge or
withholding on or with respect to this Agreement or any Program Support
Agreement or an Investor’s obligations under this Agreement or a Program Support
Agreement, or on or with respect to the Receivables, or changes the basis of
taxation of payments to any Investor of any amounts payable under this Agreement
or any Program Support Agreement (except for changes in the rate of tax on the
overall net income of an Investor) or taxes excluded by Section 6.02 or (ii)
that imposes, modifies or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirement against assets of, deposits with
or for the account of an

 

  37   Note Purchase Agreement



--------------------------------------------------------------------------------

Investor, or credit extended by an Investor pursuant this Agreement or a Program
Support Agreement or (iii) that imposes any other condition the result of which
is to increase the cost to an Investor of performing its obligations under this
Agreement or a Program Support Agreement, or to reduce the rate of return on an
Investor’s capital as a consequence of its obligations under this Agreement or a
Program Support Agreement, or to reduce the amount of any sum received or
receivable by an Investor under this Agreement or a Program Support Agreement or
to require any payment calculated by reference to the amount of interests or
loans held or interest received by it, then, upon demand by the Agent, Seller
shall pay to the Agent, for the benefit of the relevant Investor, such amounts
charged to such Investor or such amounts to otherwise compensate such Investor
for such increased cost or such reduction.

SECTION 6.03. Other Costs and Expenses. Seller shall pay to the Agent on demand
any and all costs and expenses of the Agent and the Investors, if any, including
reasonable counsel fees and expenses in connection with the enforcement of this
Agreement and the other documents delivered hereunder and in connection with any
restructuring or workout of this Agreement or such documents, or the
administration of this Agreement following an Event of Default.

ARTICLE VII

The Agent

SECTION 7.01. Authorization and Action. Each Investor hereby irrevocably
appoints, designates and authorizes the Agent to take such action on its behalf
under the provisions of this Agreement and each other Transaction Document and
to exercise such powers and perform such duties as are expressly delegated to
the Agent by the terms of this Agreement and any other Transaction Document,
together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Transaction Document, the Agent shall not have any
duties or responsibilities, except those expressly set forth in this Agreement,
nor shall the Agent have or be deemed to have any fiduciary relationship with
any Investor, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other
Transaction Document or otherwise exist against the Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” in this
Agreement with reference to the Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

SECTION 7.02. Delegation of Duties. The Agent may execute any of its duties
under this Agreement or any other Transaction Document by or through agents,
employees or attorneys-in-fact and shall be entitled to the advice of counsel
concerning all matters pertaining to such duties. The Agent shall not be
responsible for the negligence or misconduct of any agent or attorney-in-fact
that it selects with reasonable care.

 

  38   Note Purchase Agreement



--------------------------------------------------------------------------------

SECTION 7.03. Liability of Agent. No Agent-Related Person shall (i) be liable
for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Transaction Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct), or (ii) be responsible in any manner to any Investor for any
recital, statement, representation or warranty made by the Seller, the Servicer,
the Indenture Trustee, or any officer thereof, contained in this Agreement or in
any other Transaction Document, or in any certificate, report, statement or
other document referred to or provided for in, or received by the Agent under or
in connection with, this Agreement or any other Transaction Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Transaction Document, or for any failure of the Seller,
the Servicer, the Indenture Trustee, or any other party to any Transaction
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Investor to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Transaction Document, or to inspect
the properties, books or records of the Seller, the Servicer, the Indenture
Trustee, or any of their respective Affiliates.

SECTION 7.04. Reliance by Agent. (a) The Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Seller, the Servicer and the Indenture Trustee),
independent accountants and other experts selected by the Agent. The Agent shall
be fully justified in failing or refusing to take any action under this
Agreement or any other Transaction Document unless it shall first receive such
advice or concurrence of the Majority Investors as it deems appropriate and, if
it so requests, it shall first be indemnified to its satisfaction by the
Investors against any and all liability and expense which may be incurred by it
by reason of taking or continuing to take any such action. The Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Transaction Document in accordance with a request or
consent of the Majority Investors or, if required hereunder, all Investors and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all of the Investors.

(b) For purposes of determining compliance with the conditions specified in
Article IV on the Closing Date or the date of any Incremental Funding, each
Investor that has executed this Agreement and in the case of any Incremental
Funding, that has transferred funds to the Agent in accordance with Section 2.06
in connection therewith, shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter either sent by
the Agent to such Investor for consent, approval, acceptance or satisfaction, or
required thereunder to be consented to or approved by or acceptable or
satisfactory to such Investor.

SECTION 7.05. Notice of Event of Default. The Agent shall not be deemed to have
knowledge or notice of the occurrence of an Event of Default or an event which,
with the giving of notice or passage of time, or both, would constitute an Event
of Default unless the Agent has received written notice from an Investor
referring to this Agreement, describing such Event of Default or event which,
with the giving of notice or passage of time, or both, would constitute an Event
of Default stating that such notice is a “Notice of Event of Default”. The Agent
will notify

 

  39   Note Purchase Agreement



--------------------------------------------------------------------------------

the Investors of its receipt of any such notice. The Agent shall (subject to
Section 7.04) take such action with respect to such Event of Default or event
which, with the giving of notice or passage of time, or both, would constitute
an Event of Default as may be requested by the Majority Investors, provided,
that, unless and until the Agent shall have received any such request, the Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Event of Default or event which, with the
giving of notice or passage of time, or both, would constitute an Event of
Default as it shall deem advisable or in the best interest of the Investors.

SECTION 7.06. Credit Decision; Disclosure of Information by the Agent. Each
Investor acknowledges that none of the Agent-Related Persons has made any
representation or warranty to it, and that no act by the Agent hereinafter
taken, including any consent to and acceptance of any assignment or review of
the affairs of the Seller, the Servicer, the Indenture Trustee, or any of their
respective Affiliates, shall be deemed to constitute any representation or
warranty by any Agent-Related Person to any Investor as to any matter, including
whether the Agent-Related Persons have disclosed material information in their
possession. Each Investor, including any Investor by assignment, represents to
the Agent that it has, independently and without reliance upon any Agent-Related
Person and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Seller, the Servicer or the Indenture Trustee, or their respective Affiliates,
and all applicable bank regulatory laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit to the Seller hereunder. Each Investor also represents that it
shall, independently and without reliance upon any Agent-Related Person and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Transaction
Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Seller, the Servicer or the Indenture
Trustee. Except for notices, reports and other documents expressly herein
required to be furnished to the Investors by the Agent herein, the Agent shall
not have any duty or responsibility to provide any Investor with any credit or
other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of the Seller, the Servicer,
the Indenture Trustee, or their respective Affiliates which may come into the
possession of any of the Agent-Related Persons.

SECTION 7.07. Indemnification of the Agent. Whether or not the transactions
contemplated hereby are consummated, the Alternate Investors shall indemnify
upon demand each Agent-Related Person, pro rata, and hold harmless each
Agent-Related Person from and against any and all damages, losses, claims,
liabilities, costs and expenses, including reasonable attorneys’ fees (which
such attorneys may be employees of the Program Support Providers, the Agent or
the Administrator, as applicable) and disbursements awarded against or incurred
by it; provided, that no Alternate Investor shall be liable for the payment to
any Agent-Related Person of any portion of such amounts resulting from such
Person’s gross negligence or willful misconduct; provided, further, that no
action taken in accordance with the directions of the Majority Investors shall
be deemed to constitute gross negligence or willful misconduct for purposes of
this Section. Without limitation of the foregoing, each Alternate Investor shall
reimburse the Agent upon demand for its ratable share of any costs or
out-of-pocket expenses

 

  40   Note Purchase Agreement



--------------------------------------------------------------------------------

(including attorney’s fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Transaction Document, or any document contemplated by or referred to
herein. The undertaking in this Section shall survive payment in full of the
Notes and the resignation or the replacement of the Agent.

SECTION 7.08. Agent in Individual Capacity. Bank of America (and any successor
acting as Agent) and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with any of the Seller, the Servicer, the Indenture Trustee,
or any of their Affiliates as though Bank of America were not the Agent or an
Alternate Investor hereunder and without notice to or consent of the Investors.
The Investors acknowledge that, pursuant to such activities, Bank of America or
its Affiliates may receive information regarding the Seller, the Servicer, the
Indenture Trustee, or their respective Affiliates (including information that
may be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them. With respect to its Commitments, Bank of America (and any
successor acting as Agent) in its capacity as an Alternate Investor hereunder
shall have the same rights and powers under this Agreement as any other
Alternate Investor and may exercise the same as though it were not the Agent or
an Alternate Investor, and the term “Alternate Investor” or “Alternate
Investors” shall, unless the context otherwise indicates, include the Agent in
its individual capacity.

SECTION 7.09. Resignation of Agent. The Agent may resign as Agent upon thirty
(30) days’ notice to the Investors. If the Agent resigns under this Agreement,
the Majority Investors shall appoint from among the Alternate Investors a
successor agent for the Investors. If no successor agent is appointed prior to
the Closing Date of the resignation of the Agent, the Agent may appoint, after
consulting with the Investors a successor agent from among the Alternate
Investors. Upon the acceptance of its appointment as successor agent hereunder,
such successor agent shall succeed to all the rights, powers and duties of the
retiring Agent and the term “Agent” shall mean such successor agent and the
retiring Agent’s appointment, powers and duties as Agent shall be terminated.
After any retiring Agent’s resignation hereunder as Agent, the provisions of
this Section 7.09 and Sections 7.03 and 7.07 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Agent under this
Agreement. If no successor agent has accepted appointment as Agent by the date
which is thirty (30) days following a retiring Agent’s notice of resignation,
the retiring Agent’s resignation shall nevertheless thereupon become effective
and the Alternate Investors shall perform all of the duties of the Agent
hereunder until such time, if any, as the Majority Investors appoint a successor
agent as provided for above; provided that until such time as a successor agent
shall have been appointed, the resigning Agent shall continue to hold the
Purchased A Note as “nominee” for the Investors.

SECTION 7.10. Payments by the Agent. Unless specifically allocated to an
Alternate Investor pursuant to the terms of this Agreement, all amounts received
by the Agent on behalf of the Alternate Investors shall be paid by the Agent to
the Alternate Investors (at their respective accounts specified in their
respective Assignment and Assumption Agreements) pro rata in accordance with
their respective outstanding funded portions of the applicable Invested Amount

 

  41   Note Purchase Agreement



--------------------------------------------------------------------------------

on the Business Day received by the Agent, unless such amounts are received
after 12:00 noon on such Business Day, in which case the Agent shall use its
reasonable efforts to pay such amounts to the Alternate Investors on such
Business Day, but, in any event, shall pay such amounts to the Alternate
Investors not later than the following Business Day.

ARTICLE VIII

Miscellaneous

SECTION 8.01. Assignment. (a) This Agreement shall be binding on the parties
hereto and their respective successors and assigns; provided, that the Seller
may not assign any of its rights or delegate any of its duties hereunder without
the prior written consent of the Agent. Except as provided in clause (b) and
clause (d) below, no provision of this Agreement shall in any manner restrict
the ability of any Investor to assign, participate, grant security interests in,
or otherwise transfer any portion of its Note Interests, provided that any such
transfer shall be in accordance with the terms of the Indenture.

(b) Subject to the transfer restrictions set forth in the Indenture, any
Alternate Investor may assign all or any portion of its Commitments and its Note
Interests and its other rights and obligations hereunder to any Person that
satisfies the Alternate Investor Rating Criteria with the written approval of
the Administrator, on behalf of the applicable Conduit Investor and the Agent.
In connection with any such assignment to another Person who shall become an
Alternate Investor, the assignor shall deliver to the assignee(s) an Assignment
and Assumption Agreement, duly executed, assigning to such assignee a pro rata
interest in such assignor’s Commitment and other obligations hereunder and in
the applicable Invested Amount and other rights hereunder, and such assignor
shall promptly execute and deliver all further instruments and documents, and
take all further action, that the assignee may reasonably request, in order to
protect, or more fully evidence the assignee’s right, title and interest in and
to such interest and to enable the Agent, on behalf of such assignee, to
exercise or enforce any rights hereunder and under the other Transaction
Documents to which such assignor is or, immediately prior to such assignment,
was a party. Upon any such assignment, (i) the assignee shall have all of the
rights and obligations of the assignor hereunder and under the other Transaction
Documents to which such assignor is or, immediately prior to such assignment,
was a party with respect to such assignor’s assigned Commitment and interest in
the assigned Invested Amount for all purposes of this Agreement and under the
other Transaction Documents to which such assignor is or, immediately prior to
such assignment, was a party, and (ii) the assignor shall have no further
obligations with respect to the portion of its Commitment which has been
assigned and shall relinquish its rights with respect to the portion of its
interest in the Invested Amount which has been assigned for all purposes of this
Agreement and under the other Transaction Documents to which such assignor is
or, immediately prior to such assignment, was a party. No such assignment shall
be effective unless a fully executed copy of the related Assignment and
Assumption Agreement shall be delivered to the Agent, the Seller, the Servicer
and the Indenture Trustee. All costs and expenses of the Agent incurred in
connection with any assignment hereunder shall be borne by the Seller. No
Alternate Investor shall assign any portion of its Commitments hereunder without
also simultaneously assigning an equal portion of its interest in the Program
Support Agreement to which it is a party or under which it has acquired a
participation.

 

  42   Note Purchase Agreement



--------------------------------------------------------------------------------

(c) By executing and delivering an Assignment and Assumption Agreement, the
assignor and assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Assumption Agreement, the assignor makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement, the other
Transaction Documents or any other instrument or document furnished pursuant
hereto or thereto or the execution, legality, validity, enforceability,
genuineness, sufficiency or value or this Agreement, the other Transaction
Documents or any such other instrument or document; (ii) the assignor makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Seller or the Servicer or the performance or
observance by the Seller or the Servicer of any of their respective obligations
under this Agreement, the other Transaction Documents or any other instrument or
document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, each other Transaction Document and such
other instruments, documents and information as it has deemed appropriate to
make its own credit analysis and decision to enter into such Assignment and
Assumption Agreement and to purchase such interest; (iv) such assignee will,
independently and without reliance upon the Agent, or any of its Affiliates, or
the assignor and based on such agreements, documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement and the other Transaction
Documents; (v) such assignee appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement,
the other Transaction Documents and any other instrument or document furnished
pursuant hereto or thereto as are delegated to the Agent by the terms hereof or
thereof, together with such powers as are reasonably incidental thereto and to
enforce its respective rights and interests in and under this Agreement, the
other Transaction Documents and the Notes, as applicable; (vi) such assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement and the other Transaction
Documents are required to be performed by it as the assignee of the assignor;
and (vii) such assignee agrees that it will not institute against any Conduit
Investor any proceeding of the type referred to in Section 8.08 prior to the
date which is one year and one day after the payment in full of all Commercial
Paper issued by such Conduit Investor.

(d) Without limiting the foregoing, any Conduit Investor may, from time to time,
with prior or concurrent notice to the Seller and the Indenture Trustee, in one
transaction or a series of transactions, assign all or a portion of its Note
Interests and its rights and obligations under this Agreement and any other
Transaction Document to which it is a party to a Conduit Assignee. Subject to
the transfer restrictions set forth in the Indenture, upon and to the extent of
such assignment by a Conduit Investor to a Conduit Assignee, (i) such Conduit
Assignee shall be the owner of the assigned portion of the Net Investment,
(ii) the related administrator for such Conduit Assignee will act as the
Administrator for such Conduit Assignee, with all corresponding rights and
powers, express or implied, granted to the Administrator hereunder or under the
other Transaction Documents, (iii) such Conduit Assignee and its liquidity
support provider(s) and credit support provider(s) and other related parties
shall have the benefit of all the rights and protections provided to a Conduit
Investor and its Program Support Provider(s) herein and in the other Transaction
Documents (including any limitation on recourse against such Conduit Assignee or
related parties, any agreement not to file or join in the filing of a petition
to commence an insolvency proceeding against such Conduit Assignee, and the
right to assign to another Conduit Assignee as provided in this paragraph),
(iv) such Conduit Assignee

 

  43   Note Purchase Agreement



--------------------------------------------------------------------------------

shall assume all (or the assigned or assumed portion) of such Conduit Investor’s
obligations, if any, hereunder or under any other Transaction Document, and such
Conduit Investor shall be released from such obligations, in each case to the
extent of such assignment, and the obligations of such Conduit Investor and such
Conduit Assignee shall be several and not joint, (v) all distributions in
respect of its Note Interests shall be made to the applicable agent or
Administrator, as applicable, on behalf of such Conduit Investor and such
Conduit Assignee on a pro rata basis according to their respective interests,
(vi) the defined terms and other terms and provisions of this Agreement and the
other Transaction Documents shall be interpreted in accordance with the
foregoing, and (vii) if requested by the Agent or Administrator with respect to
the Conduit Assignee, the parties will execute and deliver such further
agreements and documents and take such other actions as the Agent or such
Administrator may reasonably request to evidence and give effect to the
foregoing. No assignment by a Conduit Investor to a Conduit Assignee of all or
any portion of the Invested Amount shall in any way diminish the related
Alternate Investors’ obligation under Article II to fund any Incremental Funding
not funded by such Conduit Investor or such Conduit Assignee or to acquire from
such Conduit Investor or such Conduit Assignee all or any portion of the Net
Investment pursuant to Section 2.09.

(e) In the event that a Conduit Investor makes an assignment to a Conduit
Assignee in accordance with clause (d) above, the related Alternate Investors:
(i) if requested by Bank of America, shall terminate their participation in the
applicable Program Support Agreement to the extent of such assignment, (ii) if
requested by Bank of America, shall execute (either directly or through a
participation agreement, as determined by the Administrator) the program support
agreement related to such Conduit Assignee, to the extent of such assignment,
the terms of which shall be substantially similar to those of the participation
or other agreement entered into by such Alternate Investor with respect to the
applicable Program Support Agreement (or which shall be otherwise reasonably
satisfactory to Bank of America and the Alternate Investors), (iii) if requested
by the Conduit Investor, shall enter into such agreements as requested by the
Conduit Investor pursuant to which they shall be obligated to provide funding to
the Conduit Assignee on substantially the same terms and conditions as is
provided for in this Agreement in respect of the Conduit Investor (or which
agreements shall be otherwise reasonably satisfactory to the Conduit Investor
and the Alternate Investors), and (iv) shall take such actions as the Agent
shall reasonably request in connection therewith.

(f) Subject to the transfer restrictions set forth in the Indenture, the Seller
hereby agrees and consents to the assignment by a Conduit Investor from time to
time of all or any part of its rights under, interest in and title to this
Agreement and the Notes to any Program Support Provider which satisfies the
Alternate Investor Rating Criteria.

(g) Subject to the transfer restrictions set forth in the Indenture, the Seller
hereby agrees and consents to the assignment by an Alternate Investor from time
to time of all or any part of its rights under, interest in and title to this
Agreement and the Notes to any Conduit Investor.

SECTION 8.02. Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service or sent by telecopy, as follows:

(a) if to the Seller or the Servicer, at its address or telecopy number set
forth in Appendix B to the Pooling Agreement;

 

  44   Note Purchase Agreement



--------------------------------------------------------------------------------

(b) if to the Conduit Investor:

 

Kitty Hawk Funding Corporation NC1-027-19-01 214 Tryon Street
Charlotte, NC 28255 Attention:  

Willem Van Beek

Facsimile:  

704/388-9169

Telephone:  

704/683-4724

(with a copy to the Administrator)

(c) if to the Agent:

 

Bank of America, National Association, as Agent NC1-027-19-01 214 Tryon Street
Charlotte, NC 28255 Attention:  

Willem Van Beek

Facsimile:  

704/388-9169

Telephone:  

704/683-4724

(d) if to the Administrator:

 

Bank of America, National Association, as Agent NC1-027-19-01 214 Tryon Street
Charlotte, NC 28255 Attention:  

Willem Van Beek

Facsimile:  

704/388-9169

Telephone:  

704/683-4724

If to the Alternate Investors, at their respective address set forth on the
signature page hereto or of the Assignment and Assumption Agreement pursuant to
which it became a party hereto. All notices and other communications given to
any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date of receipt.

 

  45   Note Purchase Agreement



--------------------------------------------------------------------------------

SECTION 8.03. Waivers; Amendments.

(a) No waiver of any provision of this Agreement or consent to any departure by
the Seller therefrom shall in any event be effective unless the same shall be
permitted by Section 8.03(b) and the Indenture, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of any shall
not be construed as a waiver of any Event of Default, regardless of whether the
Indenture Trustee, the Seller, the Servicer, the Conduit Investor or any
Alternate Investor may have had notice or knowledge of such Event of Default at
the time.

(b) Any provision of the Agreement may be amended or waived by (x) the Seller or
Servicer if, but only if, it is in writing and signed by such Person and (y) the
Agent, the Conduit Investor and the Alternate Investors, if, but only if, it is
in writing and signed by the Agent, the Conduit Investor and the Majority
Investors. Any consent or other election or action to be taken by a Class A
Noteholder, Class B Noteholder or Class C Noteholder pursuant to the Indenture
shall be taken by the Agent as registered Holder of the Purchased A Note,
Purchased B Note or Purchased C Note, as applicable, in each case with the
consent of the Majority Investors of such Class (the Seller shall have no
obligation to inquire as to such consent and may rely on any consent, election
or action taken by the Agent as such Holder).

(c) No waiver, amendment or modification of the Transaction Documents or any
other agreement referred to herein or therein to the Seller is a party (other
than this Agreement) shall affect any of the rights or obligations under this
Agreement of any party hereto unless such party has given its written consent to
such waiver, amendment or modification.

(d) A failure or delay in exercising any right, power or privilege in respect of
this Agreement will not be presumed to operate as a waiver, and a single or
partial exercise of any right, power or privilege will not be presumed to
preclude any subsequent or further exercise, of that right, power or privilege
or the exercise of any other right, power or privilege.

SECTION 8.04. Survival. All covenants, agreements, representations and
warranties made by the Seller and the Servicer herein and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
Incremental Fundings, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Indenture Trustee, the
Conduit Investor or any Alternate Investor may have had notice or knowledge of
any Event of Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as any Note or any amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated.

SECTION 8.05. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the
Indenture constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall

 

  46   Note Purchase Agreement



--------------------------------------------------------------------------------

become effective when it shall have been executed by each of the parties hereto
and thereafter the Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

SECTION 8.06. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 8.07. Governing Law; Jurisdiction; Consent to Service of Process; Waiver
of Jury Trial Right.

(a) This Agreement shall be construed in accordance with the laws of the State
of Nebraska, without reference to its conflict of laws provisions, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws.

(b) TO THE EXTENT PERMITTED BY LAW, EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT.

SECTION 8.08. No Bankruptcy Petition Against the Conduit Investor. Each of the
Investors, the Agent, the Administrator, the Seller and the Servicer hereby
covenants and agrees that, prior to the date which is one year and one day (or
the then applicable preference period) after the payment in full of all
outstanding Commercial Paper or other rated indebtedness of any Conduit
Investor, it will not institute against, or join any other Person in instituting
against, any Conduit Investor any proceeding of a type referred to in the
definition of Event of Bankruptcy.

SECTION 8.09. Benefits of Indenture. Each of the Seller and the Servicer hereby
acknowledges and confirms that each representation, warranty, covenant and
agreement made pursuant to the Indenture by the Seller and the Servicer is also
made herein, all for the benefit and security of the Investors, the Agent and
the Administrator.

SECTION 8.10. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 8.11. No Recourse Against Conduit Investor, Stockholders, Officers or
Directors. Notwithstanding anything to the contrary contained in this Agreement,
the obligations of each Conduit Investor under this Agreement and all other
Transaction Documents are solely the corporate obligations of such Conduit
Investor and shall be payable solely to the extent of funds received in
accordance herewith or from any party to any Transaction Document in accordance
with the terms thereof in excess of funds necessary to pay matured and maturing
Commercial Paper. No recourse under any obligation, covenant or agreement of the
Conduit Investor contained in this Agreement shall be had against Lord
Securities Corporation (the

 

  47   Note Purchase Agreement



--------------------------------------------------------------------------------

“Corporate Services Provider”) (or any Affiliate thereof), or any stockholder,
employee, officer, director or incorporator of a Conduit Investor or beneficial
owner of any of them, as such, by the enforcement of any assessment or by any
legal or equitable proceeding, by virtue of any statute or otherwise; it being
expressly agreed and understood that this Agreement is solely a corporate
obligation of each Conduit Investor, and that no personal liability whatsoever
shall attach to or be incurred by the Corporate Services Provider (or any
Affiliate thereof), or any stockholder, employee, officer, director or
incorporator of any Conduit Investor or beneficial owner of any of them, as
such, or any of them, under or by reason of any of the obligations, covenants or
agreements of each Conduit Investor contained in this Agreement, or implied
therefrom, and that any and all personal liability for breaches by any Conduit
Investor of any of such obligations, covenants or agreements, either at common
law or at equity, or by statute or constitution, of the Corporate Services
Provider (or any Affiliate thereof) and every such stockholder, employee,
officer, director or incorporator of the Conduit Investor or beneficial owner of
any of them, as such, is hereby expressly waived as a condition of and
consideration for the execution of this Agreement; provided, that each Conduit
Investor shall be considered to be an Affiliate of the Corporate Services
Provider; and provided, further, that this Section 8.11 shall not relieve the
Corporate Service Provider (or an Affiliate thereof) or any such stockholder,
employee, officer, director or incorporator of a Conduit Investor or beneficial
owner of any of them, as such, of any liability it might otherwise have for its
own intentional misrepresentation or willful misconduct.

SECTION 8.12. Waiver of Confidentiality. Each of the Seller and the Servicer
hereby consents to the disclosure of any non-public information with respect to
it received by the Agent, any Investor or the Administrator to (i) the Agent,
any nationally recognized statistical rating organization rating a Conduit
Investor’s Commercial Paper, any dealer or placement agent of or depositary for
a Conduit Investor’s Commercial Paper, the Administrator, any Program Support
Provider or any of such Person’s counsel or accountants in relation to this
Agreement or any other Transaction Document; or (ii) with the Seller’s and
Servicer’s consent, any other Investor or potential Investor.

SECTION 8.13. Confidentiality Agreement. Each of the Seller and the Servicer
hereby agrees that it will not disclose the contents of this Agreement or any
other Transaction Document or any other proprietary or confidential information
of or with respect to any Investor, the Agent, the Administrator or any Program
Support Provider to any other Person except (a) its auditors and attorneys,
employees or financial advisors (other than any commercial bank) and any
nationally recognized statistical rating organization, provided such auditors,
attorneys, employees, financial advisors or rating agencies are informed of the
highly confidential nature of such information, (b) as otherwise required by
applicable law or order of a court of competent jurisdiction, including its
regulators, (c) in connection with any proceeding brought by or against it with
respect to this Agreement or the related transactions contemplated hereby or (d)
in any offering circular prepared for the issuance and sale of the Notes, if
such disclosure has been reviewed and agreed to by the Investors and the Agent
and (e) that the Seller and Servicer may file copies of the Transaction
Documents with the SEC.

[Signatures Follow]

 

  48   Note Purchase Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

KITTY HAWK FUNDING CORPORATION,

as Conduit Investor

By:  

/s/ Jill A. Gordon

Name:   Jill A. Gordon Title:   Vice President

 

  S-1   Note Purchase Agreement



--------------------------------------------------------------------------------

NAVISTAR FINANCIAL RETAIL

RECEIVABLES CORPORATION, as Seller

By:  

/s/ John V. Mulvaney

Name:   John V. Mulvaney Title:   Vice President and Controller

NAVISTAR FINANCIAL CORPORATION,

as Servicer

By:  

/s/ John V. Mulvaney

Name:   John V. Mulvaney Title:   Vice President and Controller

 

  S-2   Note Purchase Agreement



--------------------------------------------------------------------------------

Class A Commitment

$712,980,000

Class B Commitment

$33,277,500

Class C Commitment

$18,742,500

 

BANK OF AMERICA, N.A., as Agent, as

Administrator, Class A Alternate Investor,

Class B Alternate Investor and Class C Alternate Investor By:  

/s/ Christopher G. Young

Name:   Christopher G. Young Title:   Vice President

 

Address: NC1-027-19-01 214 Tryon Street Charlotte, NC 28255 Attention:   Banc of
America Securities, LLC   Global Structured Finance;   Conduit Investment
Management Group   Facsimile: 704/388-9169   Telephone: 704/683-4724 Payment
Information:   Deutsche Bank   ABA: 021-001-033   BTCO as Depository for KHFC  
Account Number: 00-362-941   Ref: Navistar   Attn: Orinthia Skeete

 

  S-3   Note Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

Reference is made to the Note Purchase Agreement dated as of February 27, 2006,
as it may be amended or otherwise modified from time to time (as so amended or
modified, the “Agreement”), by and among Navistar Financial Retail Receivables
Corporation, as Seller, Kitty Hawk Funding Corporation, as initial beneficial
owner, Bank of America, N.A., as Agent and Administrator, the Alternate
Investors from time to time parties thereto, and The Bank of New York, as
Indenture Trustee. Terms defined in the Agreement are used herein with the same
meaning.

                    , in its capacity as a [Class A/Class B/Class C] Alternate
Investor under the Agreement (the “Assignor”) and                      (the
“Assignee”) agree as follows:

1. The Assignor hereby sells and assigns to the Assignee, and the Assignee
hereby purchases and assumes from the Assignor, an interest in and to all of the
Assignor’s rights and obligations under the [Class A/Class B/Class C] Notes and
the Agreement, such interest expressed as a percentage of all rights and
obligations of the [Class A/Class B/Class C] Alternate Investors being equal to
the percentage equivalent of a fraction the numerator of which is
$                     and the denominator of which is the [Class A/Class B/Class
C] Facility Limit.

2. [In consideration of the payment of $[                    ], being
[        ]% of the existing [Class A/Class B/Class C] Invested Amount and of
$[                    ], being [        ]% of the aggregate unpaid accrued
interest thereon, receipt of which payment is hereby acknowledged, the Assignor
hereby assigns to the Agent for the account of the Assignee, and the Assignee
hereby purchases from the Assignor, a [        ]% interest in and to all of the
Assignor’s right, title and interest in and to the [Class A/Class B/Class C]
Invested Amount purchased by the undersigned on [                    ], [20    ]
under the Agreement.]

3. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any lien created by it; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Agreement or any
other instrument or document furnished pursuant thereto or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Agreement, the [Class A/Class B/Class C] Notes or the Indenture, or any other
instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Seller, the Servicer or the Indenture Trustee or the
performance or observance by the Seller, the Servicer or the Indenture Trustee
of any of its obligations under the Agreement or any instrument or document
furnished pursuant thereto.

4. The Assignee (i) confirms that it has received a copy of the Agreement and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Assumption
Agreement and purchase such interest in the Assignor’s rights and obligations
under the Agreement; (ii) agrees that it will,

 

Exhibit A-1



--------------------------------------------------------------------------------

independently and without reliance upon the Agent or any of its Affiliates, the
Assignor or any other Alternate Investor and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Agreement;
(iii) appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such power under the Agreement as are delegated to the
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (iv) appoints the Agent to enforce its respective rights and
interests in and under the Agreement and the [Class A/Class B/Class C] in
accordance with the Agreement; (v) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Agreement are
required to be performed by it as an Alternate Investor; (vi) specifies as its
address for notices and its account for payments the office and account set
forth beneath its name on the signature pages hereof; and (vii) attaches the
forms prescribed by the Internal Revenue Service of the United States of America
certifying as to the Assignee’s status for purposes of determining exemption
from United States withholding taxes with respect to all payments to be made to
the Assignee under the Agreement or such other documents as are necessary to
indicate that all such payments are subject to such rates at a rate reduced by
an applicable tax treaty.

5. The Closing Date for this Assignment and Assumption Agreement shall be the
later of (i) the date on which the Agent receives this Assignment and Assumption
Agreement executed by the parties hereto, and receives the consent of the Agent
and the Administrator, and (ii) the date of this Assignment and Assumption
Agreement (such later date, the “Closing Date”). Following the execution of this
Assignment and Assumption Agreement, the Agent and the Administrator, on behalf
of the [Class A/Class B/Class C] Conduit Investor, this Assignment and
Assumption Agreement will be delivered to the Agent for acceptance and
recording.

6. Upon such acceptance and recording, as of the Closing Date, (i) the Assignee
shall be a party to the Agreement and, to the extent provided in this Assignment
and Assumption Agreement, have the rights and obligations of a [Class A/Class
B/Class C] Alternate Investor thereunder and (ii) the Assignor shall, to the
extent provided in this Assignment and Assumption Agreement, relinquish its
rights and be released from its obligations under the Agreement.

7. Upon such acceptance and recording, from and after the Closing Date, the
Agent shall make all payments under the Agreement in respect of the interest
assigned hereby (including, without limitation, all payments in respect of such
interest in the related [Class A/Class B/Class C] Net Investment allocable to
the related [Class A/Class B/Class C] Alternate Investor and fees) to the
Assignee. The Assignor and Assignee shall make all appropriate adjustments in
payments under the Agreement for periods prior to the Closing Date directly
between themselves.

8. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES
THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

9. This agreement contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof superseding all prior oral or written understandings.

 

Exhibit A-2



--------------------------------------------------------------------------------

10. If any one or more of the covenants, agreements, provisions or terms of this
agreement shall for any reason whatsoever be held invalid, then such covenants,
agreements, provisions, or terms shall be deemed severable from the remaining
covenants, agreements, provisions, or terms of this agreement and shall in no
way affect the validity or enforceability of the other provisions of this
agreement.

11. This agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery by facsimile of an
executed signature page of this agreement shall be effective as delivery of an
executed counterpart hereof.

12. This agreement shall be binding on the parties hereto and their respective
successors and assigns.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Exhibit A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed by their respective officers thereunto duly
authorized as of the          day of                     ,         .

 

[ASSIGNOR] By:  

 

Name:   Title:   [ASSIGNEE] By:  

 

Name:   Title:  

Address for notices and Account for payments:

 

For Credit Matters:     For Administrative Matters: [NAME]     [NAME]

Attn:                                         
                                      

Telephone:                                                                      

Telefax:                                         
                                 

Account for Payments:                                                   

NAME                                                                            

   

Attn:                                         
                                         

Telephone:                                         
                              

Telefax:                                         
                                  

ABA Number:                                                                

Account Number:                                                           

Attn:                                         
                                     

Re:                                         
                                         

      Consented to this [            ] day of     Accepted this [            ]
day of

[                                                                     ],
[20][    ]

[                                    ], as Administrator

   

[                                                             ], [20][    ]

[                                                             ], as Agent

By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title  

 

    Title  

 

 

Exhibit A-4